Case 1:20-cv-01343-RDA-IDD Document 28-3 Filed 02/17/21 Page 1 of 105 PageID# 339




                         EXHIBIT 3
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page12of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3607
                                                                            340




                                EXHIBIT 1
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page23of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3608
                                                                            341




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


  AMAZON.COM, INC. and AMAZON
  DATA SERVICES, INC.,

              Plaintiffs,

        v.
                                                     CASE NO. 1:20-CV-484
  WDC HOLDINGS LLC dba NORTHSTAR
  COMMERCIAL PARTNERS; BRIAN
  WATSON; STERLING NCP FF, LLC;
  MANASSAS NCP FF, LLC; NSIPI
  ADMINISTRATIVE MANAGER; NOVA                 CORRECTED VERIFIED FIRST
  WPC LLC; WHITE PEAKS CAPITAL LLC;            AMENDED COMPLAINT AND
  VILLANOVA TRUST; CARLETON                     DEMAND FOR JURY TRIAL
  NELSON; CASEY KIRSCHNER;
  ALLCORE DEVELOPMENT LLC;
  FINBRIT HOLDINGS LLC; CHESHIRE
  VENTURES LLC; JOHN DOES 1-20,

              Defendants.


        PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT




                                         PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page34of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3609
                                                                            342

                                                       TABLE OF CONTENTS

                                                                                                                                                  Page




  PRELIMINARY STATEMENT ................................................................................................... 1

  PARTIES              ................................................................................................................................ 6

  JURISDICTION AND VENUE .................................................................................................... 9

  FACTUAL ALLEGATIONS ...................................................................................................... 10

  I. AMAZON REAL ESTATE INVESTMENTS........................................................................ 10

  II. THE TM DEFENDANTS’ PAY-TO-PLAY SCHEME ........................................................ 12

        A. TM Defendant Nelson Recruits Casey Kirschner to Amazon........................................ 12

        B. The TM Defendants Create a Pay-to-Play Scheme for Amazon Work .......................... 13

        C. Confidential Informant 1 Reports Defendants’ Scheme ................................................ 17

        D. The TM Defendants’ Pay-to-Play Scheme Furthered Unlawful Acts
           Including The Lease Transaction and Direct Purchase Enterprises ............................... 20

  III. THE LEASE TRANSACTION ENTERPRISE .................................................................... 24

        A. The TM Defendants Solicit Rigged Northstar Bids for Virginia Leases ....................... 24

        B. The TM Defendants Secure Approval of the Rigged Northstar Bids ............................ 28

        C. The Northstar and TM Defendants Conspire on Lease Execution ................................. 30

        D. 2020 Corroboration of Defendants’ Scheme from Northstar COO Timothy
           Lorman and IPI Vice President Luke Gilpin .................................................................. 34

        E. Northstar’s April 2, 2020 Termination from the Lease Transactions .............................. 39

        F. June 2020 Federal Forfeiture Action............................................................................... 41

  IV. THE DIRECT PURCHASE ENTERPRISE ........................................................................ 43

  V. DEFENDANTS’ ONGOING MISCONDUCT AND THREATS OF IRREPARABLE
     HARM .............................................................................................................................. 46

        A. The Northstar Defendants............................................................................................... 46

        B. The TM Defendants and Defendants AllCore Development LLC, Cheshire Ventures
        LLC, and Finbrit Holdings LLC........................................................................................... 48


                                                                               PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page45of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3610
                                                                            343

                                                      TABLE OF CONTENTS
                                                           (continued)

                                                                                                                                                 Page



        C. Villanova Trust ............................................................................................................... 50

        D. The White Peaks Defendants.......................................................................................... 51

  COUNT I              .............................................................................................................................. 52

  COUNT II             .............................................................................................................................. 65

  COUNT III            .............................................................................................................................. 74

  COUNT IV             .............................................................................................................................. 77

  COUNT V              .............................................................................................................................. 79

  COUNT VI             .............................................................................................................................. 80

  COUNT VII .............................................................................................................................. 81

  COUNT VIII .............................................................................................................................. 84

  COUNT IX             .............................................................................................................................. 87

  COUNT X              .............................................................................................................................. 88

  COUNT XI             .............................................................................................................................. 90

  COUNT XII .............................................................................................................................. 92

  COUNT XIII .............................................................................................................................. 94

  PRAYER FOR RELIEF .............................................................................................................. 96




                                                                              PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page56of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3611
                                                                            344




         Plaintiffs Amazon.com, Inc. and Amazon Data Services, Inc. (collectively “Plaintiffs” or

  “Amazon”), hereby allege the following in support of this action for preliminary injunctive relief

  and other legal and equitable remedies for harm caused and imminently threatened by Defendants.

                                 PRELIMINARY STATEMENT

         1.      This action arises out of an elaborate fraud and kickback scheme that Defendants

  employed to secure illicit financial gains from Amazon real property investments totaling over

  $400 million in this District alone. To conceal the scheme, former Amazon real estate transaction

  managers (“TMs”) Carleton Nelson and Casey Kirschner (together the “TM Defendants”)

  conspired with a network of third parties to commit fraud and other unlawful acts under cover of

  legitimate commercial real estate lease and purchase transactions. These transactions benefitted

  the Defendants at Amazon’s expense. The Northstar Defendants1 expected to make “over $60

  million” on nine Virginia lease developments the TM Defendants directed to Northstar in exchange

  for kickbacks funneled through Defendant Villanova Trust. The White Peaks Defendants (White

  Peaks Capital and NOVA WPC LLC) realized nearly $20 million from a single land sale to

  Amazon in 2019, Ex. 1, over $5 million of which was subsequently paid to other Defendants in

  this action. And all of these transactions were procured or otherwise tainted by the TM Defendants’

  self-dealing in furtherance of an ongoing scheme to defraud Amazon or otherwise coopt its

  business opportunities in violation of the law and Amazon contracts and policies.

         2.      In December 2019, a whistleblower formerly affiliated with Northstar alerted

  Amazon to Defendants’ scheme, which the company and federal prosecutors continue to

  investigate.   Ex. 2. Amazon filed this action for emergency relief in late April based on


  1
   The “Northstar Defendants” include Defendants WDC Holdings LLC dba Northstar Commercial
  Partners LLC, Northstar’s founder and CEO Brian Watson, and at least the following Defendant
  LLCs they created to facilitate the transactions at issue in this suit: Sterling NCP FF, LLC,
  Manassas NCP FF, LLC, and NSIPI Administrative Manager LLC.


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 1
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page67of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3612
                                                                            345




  information that Northstar’s CEO, Defendant Brian Watson, presented an imminent threat to

  evidence and assets central to this case after the FBI executed a warrant at his home. Ex. 3. The

  day of the search, Watson alerted his accomplices to the FBI’s inquiries, misrepresented facts

  relating to this suit, and threatened to interfere with Amazon’s development and use of several

  Virginia sites Amazon is leasing from Northstar’s former joint venture partner, IPI. Ex. 1.

         3.      As detailed below, the evidence of Defendants’ unlawful enterprise activities is

  overwhelming and relates directly to the actions that precipitated this suit: namely, Defendant

  Watson’s efforts in early April to obstruct Amazon’s investigation of Defendants’ fraud by

  misrepresenting the kickbacks on Northstar’s leases as legitimate referral fees and concealing facts

  about the White Peaks sale that funded a payment to TM Defendant Casey Kirschner. Exs. 1, 4.

  Amazon’s original complaint and preliminary injunction (“PI”) papers reference several

  incriminating conversations and files, including from Casey’s company laptop, that belie these and

  other purported explanations for Defendants’ unlawful conduct. Ex. 5–7, 9. The portion of

  Defendants’ scheme directed at Amazon lease sites is described in this suit as the “Lease

  Transaction Enterprise.” And the portion of the scheme directed at the White Peaks transaction

  and other real estate sales tainted by improper payments is described as the “Direct Purchase

  Enterprise.” Both schemes involved unlawful and inequitable conduct in lease and purchase

  transactions at Amazon’s expense, and furthered a broader enterprise fraud that the TM Defendants

  started while employed at Amazon in violation of the law and company policies, and have

  furthered through the Defendant LLCs and other conspirators.

         4.      New evidence of the TM Defendants’ scheme began to emerge after the Court

  entered the April 28, 2020, Temporary Restraining Order (“TRO”) against the original Defendants

  in this action. (Dkt. 16.) Several of these Defendants responded to the order by confirming facts




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 2
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page78of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3613
                                                                            346




  relevant to the broader conspiracy. The White Peaks Defendants advised that they paid other

  Defendants over $5 million of the proceeds from the 2019 land sale addressed in the order before

  voluntarily forfeiting their shares to the federal government. Ex. 8. And the Northstar Defendants

  separately advised that they could not comply with certain TRO provisions because the United

  States had seized the multi-million dollar equity payout that IPI, Northstar’s former joint venture

  partner on the Amazon lease sites, wired to Northstar after terminating it from the lease venture

  based on the misconduct addressed in this suit. In parallel with these disclosures, Amazon obtained

  evidence from its own investigation and from IPI that Northstar had procured the lease contracts

  in exchange for routing kickbacks to the TM Defendants through Villanova Trust.

         5.      On May 21, 2020, the Court heard Amazon’s motion to convert the TRO to a PI

  based on the foregoing and other facts the Court described as “extremely powerful and present[ing]

  evidence beyond that which is necessary at this stage of our proceedings.” (Dkt. 69-5 at 49.) The

  PI record contains sworn testimony documenting the harm to Amazon from Defendants’ kickback

  scheme on the lease transactions, as well as from the TM Defendants’ violation of law and

  company policies prohibiting the undisclosed benefits they received on those leases, the White

  Peaks sale, and other unspecified Amazon real estate transactions and opportunities. Further

  evidence of this misconduct and its relation to the TM Defendants’ broader fraud scheme emerged

  after the PI hearing. On May 26, 2020, Defendant Villanova Trust advised that its founder

  Christian Kirschner (TM Defendant Casey Kirschner’s brother) “is cooperating with the

  government in its ongoing investigation into the events referenced in [Amazon’s] complaint,” Ex.

  45, and does not “possess[] or control” any assets covered by the Court’s orders in this case,

  including $5,112,983.84 in kickbacks that Northstar wired to Villanova as “fees” on the Amazon

  lease transactions. Ex. 11, Dkt. 57 ¶ 4. A few days later, the United States filed a forfeiture action




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 3
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page89of
                                                              of104
                                                                 105PageID#
                                                                    PageID#3614
                                                                            347




  in this Court tracing these and other improper payments on Amazon transactions to a trust account

  benefitting the TM Defendants.

         6.      The June 1 forfeiture complaint is directed at property that TM Defendant Casey

  Kirschner purchased with proceeds from the unlawful conduct at issue in this action, and

  specifically identifies Defendant Villanova Trust as a “shell entity” that was used to funnel

  “kickbacks” from Northstar to the TM Defendants in connection with the “nine real estate parcels”

  Northstar developed for Amazon in this District. 2 The forfeiture complaint cites the same

  $5,118,983 in Northstar payments to Villanova identified in Amazon’s filings, (Dkts. 10, 41), and

  details financial records showing that, from August 2018 to August 2019, “Villanova Trust wired

  approximately $3,375,625 to a bank account maintained for the benefit of” the TM Defendants.

  Ex. 12 ¶¶ 10-11. The complaint further states that TM Defendant Casey Kirschner “has admitted

  accepting funds from” Northstar in connection with his work for Amazon, id. ¶ 13, that Northstar

  “paid the kickbacks to the Villanova Trust” for Amazon lease contracts he facilitated, id., and that

  in “addition to the kickback payments received from” Northstar “via the Villanova Trust,” the TM

  Defendants “received or benefitted from approximately $5,818,955 from other developers in 2019,”

  id. ¶¶ 14. Together these financial records show that between “August 2018 and December 2019,

  $9,194,580.50 in fraud proceeds were credited to a First Western Trust Bank account ending 3698

  maintained for” the benefit of the TM Defendants. Id. ¶ 15.

         7.      Amazon’s ongoing investigation has independently corroborated the TM

  Defendants’ central role in the illegal enterprise schemes at issue in this case, which extend beyond



  2
   See No. 1:20-cv-613, United States v. Real Property and Improvements Known as 35 Queensland
  Lane North, Plymouth, Minnesota, 55447 (describing financial tracing of kickbacks on a
  fraudulent scheme that a “Denver, Colorado-based commercial real estate and development
  company” (Northstar) executed with assistance from two former employees of the defrauded
  company (Amazon)). (Ex. 12).


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 4
Case 1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDD Document
                            Document113-1
                                     28-3 Filed 02/17/21
                                                08/04/20 Page 10
                                                              9 ofof104
                                                                     105PageID#
                                                                         PageID#3615
                                                                                 348




   the Northstar and White Peaks transactions alleged in Amazon’s original filings. On information

   and belief, the TM Defendants have supported the new Defendant LLCs (Allcore, Finbrit, and

   Cheshire) with proceeds from the lease and purchase schemes addressed in this suit, and have since

   used at least the Allcore and Cheshire LLCs to perpetuate the scheme and reward individuals who

   improperly provided the TM Defendants with Amazon business information or opportunities.

           8.      Acts in furtherance of the TM Defendants’ ongoing scheme are reflected in

   Amazon electronic records showing the transmission of Amazon business information to external

   personal email accounts, as well as TM Defendant Nelson’s post-termination correspondence with

   Amazon contacts through the Defendant LLCs.              Amazon’s ongoing investigation has also

   uncovered evidence that the TM Defendants received prohibited gifts and benefits from Northstar,

   White Peaks, Villanova, and other third parties and utilized the proceeds of their unlawful activities

   for personal gain. On information and belief, the TM Defendants also had responsibility or

   influence at Amazon over other commercial real estate opportunities that Amazon engaged or

   explored in other states, including Ohio, South Carolina, and Tennessee.

           9.      The amended claims herein address all of the foregoing misconduct, which supports

   maintaining—and potentially expanding—the preliminary injunction the Court entered on June 5,

   2020. The employment agreements each TM Defendant signed with Amazon expressly state that

   “any breach” may cause “Amazon irreparable harm for which there is no adequate remedy at law,”

   and thus that the employee agrees that “Amazon will be entitled to the issuance by a court of

   competent jurisdiction of an injunction, restraining order, or other equitable relief in favor of itself,

   without the necessity of posting a bond, restraining [the] employee from committing or continuing

   to commit any such violation.” The facts alleged herein establish multiple breaches of these

   agreements by each of the TM Defendants. Amazon’s investigation further suggests that TM




                                                       PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 5
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page10
                                                             11of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3616
                                                                             349




   Defendant Nelson has destroyed or directed the destruction of emails or other electronic records

   relevant to this suit. Defendant Casey Kirschner was in the process of converting the proceeds of

   the unlawful enterprise conduct at issue in this case into personal real estate holdings when the

   United States filed the June 1 forfeiture action. And the Northstar Defendants have refused to

   comply with this Court’s orders for judgment security and continue to liquidate assets and threaten

   to interfere with Amazon’s use and enjoyment of lease sites in this District in violation of this

   Court’s orders and Virginia law. The threat that Defendants’ actions pose to the integrity of these

   proceedings is significant, and likely to increase as legal actions against the Defendants progress.

   Plaintiffs thus reserve the right to seek additional preliminary injunctive relief as necessary to

   protect this suit.

                                               PARTIES

           10.     Plaintiff Amazon.com, Inc. is located at 410 Terry Avenue North, Seattle, WA,

   98109, and through its subsidiaries employs more than 10,000 individuals (with plans for many

   more) and has extensive investments and assets in the Commonwealth.

           11.     Plaintiff Amazon Data Services, Inc., a subsidiary of Amazon.com, Inc., is a

   Delaware corporation located at 410 Terry Avenue North, Seattle, WA 98109, and among other

   things operates many large Amazon facilities in Virginia and other U.S. states.

           12.     Defendant WDC Holdings LLC dba Northstar Commercial Partners (“Northstar”)

   is a “privately held, full-service real estate investment and asset management company

   headquartered in Denver, Colorado, USA, specializing in the development, acquisition, and

   redevelopment of commercial real estate assets throughout the United States.” Ex. 13. Northstar

   is located at 1999 N. Broadway, Suite 3500, Denver, CO 80202.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 6
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page11
                                                             12of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3617
                                                                             350




          13.     Defendant Brian Watson is the Founder and Chief Executive Officer of defendant

   Northstar Commercial Partners. On information and belief, Watson resides at 8 Churchill Drive,

   Englewood, CO 80113.

          14.     Defendant Casey Kirschner is a former Real Estate Transaction Manager for

   Amazon. On information and belief, Casey Kirschner resides at 635 Alvarado Ln. North,

   Minneapolis, MN 55447.

          15.     Defendant Carleton Nelson is a former Real Estate Transaction Manager for

   Amazon and was Casey Kirschner’s supervisor at Amazon. On information and belief, Carleton

   Nelson resides at 4025 S.W. Thistle Street, Seattle, WA 98136-2368.

          16.     Defendants Sterling NCP FF, LLC, Manassas NCP FF, LLC and NSIPI

   Administrative Manager are entities formed and controlled by Defendants Watson and Northstar

   for purposes of executing the Virginia site transactions at issue in this suit.

          17.     Defendant Villanova Trust is a trust formed and existing in the State of Tennessee.

   On information and belief, Villanova Trust, which was previously located at 16 Compton Trace,

   Nashville, TN 37215, Ex. 14, is now located at 3924 Wallace Lane, Nashville, TN 37215.

   Villanova Trust received payments from Defendant Northstar related to the Lease Transaction and

   Direct Purchase Enterprises while the TM Defendants were employed by Amazon. During the

   period in suit, the TM Defendants had primary responsibility for directing Amazon real estate site

   identification and selection in Virginia, including on the Lease Transaction and Direct Purchase

   deals at issue in this suit. Amazon terminated Nelson’s employment in June 2019 due to

   misconduct, and terminated Casey Kirschner’s employment in April 2020.

          18.     Defendants White Peaks Capital LLC and NOVA WPC LLC are Delaware limited

   liability companies that on information and belief are located at 11364 Mesa Verde Lane, Parker,




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 7
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page12
                                                             13of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3618
                                                                             351




   CO 80138, potentially with subsequent or additional locations in Henderson, NV. Two former

   Northstar employees (Kyle Ramstetter and Will Camenson) served, respectively, as Managing

   Director and Manager of these LLCs, which were used to effectuate the White Peaks Purchase

   with Amazon as part of the Direct Purchase Enterprise at issue in this suit.

          19.     Defendant AllCore Development LLC is a limited liability company organized and

   registered in Wyoming on March 27, 2018, with a principal and mailing address of 6870 W 52nd

   Avenue, Suite 203, Arvada, CO 80002. AllCore was organized by, and remains registered to,

   Rodney Atherton, an attorney doing business at ErgoLaw at the Colorado address above. On

   information and belief, Mr. Atherton was retained or otherwise engaged to organize the LLC for

   the benefit of the TM Defendants.

          20.     Defendant Cheshire Ventures LLC is a limited liability company formed and

   organized in Wyoming on June 27, 2019, with a principal office address of 1908 Thomes Avenue,

   Cheyenne, WY 82001, and a mailing address of 6870 W 52nd Avenue, Suite 203, Arvada, CO

   80002. Cheshire Ventures was organized by, and remains registered to, Rodney Atherton, an

   attorney doing business at ErgoLaw at the Colorado address above. On information and belief,

   Mr. Atherton was retained or otherwise engaged to organize the LLC for the benefit of the TM

   Defendants.

          21.     Defendant Finbrit Holdings LLC is a limited liability company formed and

   organized in Wyoming on September 3, 2019, with a principal office address of 1740 Dell Range,

   Suite H414, Cheyenne, WY 82009, and a mailing address of 6870 W 52nd Avenue, Suite 203,

   Arvada, CO 80002. Finbrit Holdings LLC is organized by, and remains registered to, Rodney

   Atherton, an attorney doing business at ErgoLaw at the Colorado address above. On information




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 8
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page13
                                                             14of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3619
                                                                             352




   and belief, Mr. Atherton was retained or otherwise engaged to organize the LLC for the benefit of

   the TM Defendants.

           22.     Doe Defendants 1–20 are individuals and/or entities responsible for some or all of

   the practices, acts, conduct, and occurrences alleged herein, either as actual perpetrators or co-

   conspirators, aiders and abettors, officers, directors, and/or managing agents with the knowledge,

   control, authority, direction, and/or ratification of the other Defendants. Plaintiffs will propose

   further amendments to this Complaint alleging the true names and capacities of the DOE

   Defendants, and the roles they played, once further information about their participation in

   Defendants’ enterprise schemes is ascertained.

                                     JURISDICTION AND VENUE

           23.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 because the case

   arises under the laws of the United States, including the Racketeer Influenced and Corrupt

   Organizations Act, 18 U.S.C. §§ 1961 et seq., the Robinson-Patman Act, 15 U.S.C. § 13, and

   Article III, section 2, clause 1, of the U.S. Constitution, which extends federal judicial power to

   “all Cases, in Law and Equity, arising under this Constitution [or] the Laws of the United States,”

   including the grant in Section 11 of the Judiciary Act of 1789 of original federal equity jurisdiction

   over cases involving more than $500 between a citizen of the state where suit was brought and a

   citizen of a different state.

           24.     The Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28

   U.S.C. § 1367 because they arise from, and constitute part of, the same case or controversy that

   gives rise to Plaintiffs’ federal claims.

           25.     This Court may declare the legal rights and obligations of the parties in this action

   under 28 U.S.C. § 2201 because this action presents an actual controversy within the Court’s

   subject matter jurisdiction.


                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 9
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page14
                                                             15of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3620
                                                                             353




          26.     Venue is proper in this district under 28 U.S.C. § 1391(b) because it is a district in

   which Plaintiff maintains headquarters and/or substantial business operations, is the district in

   which all or many of the affected properties are located, and is the district in which a substantial

   or significant number of the acts giving rise to the action occurred.

          27.     Venue is also proper in this judicial district under 28 U.S.C. § 1391(c) because

   Defendants are subject to personal jurisdiction here. Defendants created and maintain business

   affiliates to conduct transactions and manage property and development activities in Virginia, and

   engaged in related conduct that purposely availed them of the privilege of conducting business in

   Virginia. Ex. 15. Notably, they visited Virginia to view potential and actual Amazon real property

   sites as well as review and execute lease contracts, and utilized instrumentalities located in Virginia

   and the Eastern District of Virginia to carry out the acts of which Amazon complains. Defendants

   thereafter affirmatively directed actions at Virginia and the Eastern District of Virginia by making

   payments and maintaining business operations here to obtain illicit investment, management, and

   other benefits on several Virginia commercial development projects.

                                      FACTUAL ALLEGATIONS

   I.     AMAZON REAL ESTATE INVESTMENTS

          28.     As relevant here, Amazon carefully selects and develops real estate locations that

   will support its various supply chain and other business operations, including data centers and

   warehouses. During the period in suit, Amazon has invested heavily in sites in Virginia as well as

   Ohio and California. Amazon has also executed or explored real estate transactions in others states

   in which Defendants have had access to company information and initiatives. A large collection

   of the sites at issue in this suit are located in this District in Northern Virginia, where Amazon has

   invested heavily in acquiring and developing new facilities on land that Amazon has either




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 10
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page15
                                                             16of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3621
                                                                             354




   purchased or leased with the assistance of third parties involved in various commercial real estate

   activities.

           29.     Amazon has obtained real estate in and around Dulles, Virginia through two

   customary real estate deal structures: (i) build-to-suit lease transactions; and (ii) direct purchase

   transactions.

           30.     In build-to-suit lease transactions, Amazon identifies the type of location that would

   be suitable for an Amazon facility and partners with a commercial real estate developer that is

   willing to find, acquire, and develop the land for Amazon. Typically the developer purchases the

   land and builds the basic shell of the facility (i.e., the external structure), and Amazon then leases

   the land and shell from the developer for a period of years and designs, builds, and operates the

   inside of the facility to suit its relevant business needs. The total lease payments to the landlord-

   developer are typically calculated to compensate the developer for: (i) the cost of the land; (ii) the

   construction cost of the shell; (iii) a negotiated percentage yield on the cost of the land and shell;

   and (iv) the developer’s operating expenses to act as landlord.

           31.     Amazon and/or its affiliates also purchase land outright and subsequently build

   Amazon facilities on these sites.

           32.     Amazon has a multi-step process for selecting suitable land for both lease and

   purchase transactions that relies on market and internal diligence by Amazon real estate TMs such

   as Casey Kirschner and Carleton Nelson. Following extensive initial site diligence, an Amazon

   TM will present the site and financials for “spend” approval based on evidence and representations

   that the site meets relevant business needs and its price aligns with relevant market norms.

           33.     The current named Defendants are commercial real estate companies and

   professionals that include at least one investment firm (Northstar), various limited liability




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 11
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page16
                                                             17of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3622
                                                                             355




   companies (Defendants Sterling NCP FF LLC, Manassas NCP FF LLC, White Peaks Capital LLC,

   NOVA WPC LLC, AllCore Development LLC, Finbrit Holdings, LLC, and Cheshire Ventures

   LLC), and a bank trust (Villanova Trust), that conspired with the TM Defendants to exploit

   Amazon real estate transactions to derive illicit financial gains at Amazon’s expense.

   II.    THE TM DEFENDANTS’ PAY-TO-PLAY SCHEME

          34.    The TM Defendants abused their positions of trust at Amazon by steering lucrative

   contracts and/or business opportunities to co-conspirators in exchange for kickbacks and other

   benefits they concealed from Amazon in violation of the law and company contracts and policies.

          A.      TM Defendant Nelson Recruits Casey Kirschner to Amazon

          35.     During the period in suit, the TM Defendants served as Amazon’s two primary TMs

   for real estate site identification and selection in Virginia. Nelson also had responsibility for real

   estate site identification in other markets across the Americas (the United States, Canada, and

   Central/South America). Nelson and Casey Kirschner previously worked together at the Royal

   Bank of Canada, and Nelson recruited Casey to Amazon’s real estate group and served as his

   mentor and supervisor before Nelson was terminated in mid-2019 for ethics violations.

          36.     Casey Kirschner reported exclusively to Nelson from November 8, 2017 until

   Nelson’s termination on June 15, 2019. Throughout his tenure at Amazon, Casey Kirschner’s

   responsibilities included selecting commercial real estate development partners for Amazon

   projects, including and specifically Defendant Northstar for the Virginia lease projects at issue in

   this suit. At the time of Nelson’s termination, Casey Kirschner served as a Principal Real Estate

   Manager with primary responsibility for Amazon’s portfolio in Northern Virginia. See Ex. 16.

          37.     In late 2019, at or about the time a confidential informant reported certain aspects

   of the TM Defendants’ unlawful conduct to Amazon, Casey Kirschner advised the company’s




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 12
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page17
                                                             18of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3623
                                                                             356




   Human Resources (“HR”) department that he was planning to depart because he had become

   independently wealthy and disapproved of Defendant Nelson’s termination.

           38.    As detailed below, these comments—combined with reports from a confidential

   informant that the TM Defendants’ misconduct included an elaborate kickback scheme involving

   Casey’s brother Christian—identified Casey Kirschner as a significant risk to the company and

   the integrity of ongoing investigations into the Defendants’ unlawful activities. Amazon thus kept

   its internal investigation highly confidential and arranged for Casey Kirschner to transition his

   responsibilities to other personnel before his employment was terminated on April 2, 2020.

           B.     The TM Defendants Create a Pay-to-Play Scheme for Amazon Work

           39.    While at Amazon, the TM Defendants conspired to steer lucrative company

   contracts, business opportunities, and proprietary or otherwise competitively sensitive business

   information to third parties who provided or agreed to provide the TM Defendants with personal

   benefits. Defendant Carleton Nelson continued to do so after his termination from Amazon. The

   benefits the TM Defendants received as a result of their unlawful conduct took many forms,

   including kickbacks benchmarked to various transaction fees and funneled through multiple shell

   entities, disguised lump sum payouts on Amazon transactions, and lavish trips or reciprocal

   agreements to steer real estate sale or development opportunities to the TM Defendants and their

   affiliates.

           40.   The full scope of the TM Defendants’ misconduct is not yet known, but centered

   around abusing their positions with the company to establish a pay-to-play platform for directing

   company business and resources to third parties who would provide them with personal benefits

   they concealed from Amazon and its partners.

           41.   The TM Defendants were able to conceal their unlawful activities because they

   exploited their positions to evade company controls on real estate diligence and finance approvals.


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 13
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page18
                                                             19of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3624
                                                                             357




   Site diligence is conducted largely through external brokers and agents who report property and

   market details to Amazon real estate TMs—here the TM Defendants for the period and transactions

   in suit. As noted, Amazon TMs have primary responsibility for presenting site diligence and

   financials for transactional “spend” approval based on evidence and representations that a site

   meets relevant business needs and its price aligns with relevant market norms. The TM Defendants

   exploited this process and abused their positions to conspire with third parties on site diligence

   inputs, and then manipulated the site presentations within Amazon to secure approval for steering

   contracts, transactions, and business opportunities to co-conspirators who would provide the TM

   Defendants with payments or other personal benefits. For example, the TM Defendants’

   presentations on several of the Northstar sites represented that the proposed prices were “below

   market” based on data points the TM Defendants selected, including what they described as “recent

   site acquisitions made by [Amazon] competitors and other [relevant] developers.”

          42.     The TM Defendants were able to do this because the lease and purchase

   transactions involved in their scheme are complex and involve months of diligence and a multitude

   of data points, contracts, and fee structures linked to dynamic markets and business needs the TM

   Defendants were in a position to manipulate based on their inside knowledge of Amazon’s

   business records, controls, and processes. The Northstar Lease Transactions alone involved the

   purchase, development, and lease of nine different properties over a two-year period based on

   pricing data the TM Defendants were in a position to influence directly, through third parties, and

   through the selection of prior market “comparables” that may themselves have been inflated or

   otherwise tainted by Defendants’ unlawful schemes. Each of these properties was in turn subject

   to a host of contracts and development budgets that provided the TM Defendants with




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 14
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page19
                                                             20of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3625
                                                                             358




   opportunities to conceal improper payments in the form of leasing, development, acquisition,

   management, or other fees or invoices related to Amazon’s overall project cost and expenditures.

          43.     These contracts just on the Northstar Lease Transactions involved no less than 50

   different parties involved in project development, project finance, tenancy and miscellaneous

   project support services (such as insurance and site maintenance) over a multi-year period. 3

   Amazon’s investigation of these transactions is ongoing, but has already revealed evidence that

   the TM Defendants and their co-conspirators successfully concealed their use of certain contracts

   and fees to execute their unlawful schemes.

          44.     Notably and as detailed below, Defendants used acquisition, broker, development,

   management, and other project fees to fund kickbacks to Villanova Trust that Defendants were

   able to conceal as a result of the TM Defendants’ position with Amazon. For example, Northstar’s

   equity partner IPI questioned some of the fee provisions in the Northstar Leases as unusual, but

   the Northstar Defendants represented that the structure reflected Amazon’s approval and

   preferences. IPI did not have a reason to contest the Northstar Defendants’ position until

   Northstar’s COO approached IPI earlier this year to report the concerns that IPI relayed to contacts

   within Amazon independent of the TM Defendants. See Ex. 32 (“Gilpin Decl.”) ¶ 5.

          45.     These and other reports of the Defendants’ conspiracy revealed that the TM

   Defendants misrepresented and/or concealed from Amazon their receipt of kickbacks, post-closing

   payments, fee shares, and other valuable benefits they obtained by abusing their positions within

   the company and converting corporate funds and opportunities to benefit themselves and their co-



   3
    Notices of Northstar’s April 2, 2020 termination from the lease projects were sent to county
   officials as well as approximately ten construction partners, nine financial institutions and their
   counsel, and over thirty different entities involved as Lease parties, Tenant Construction
   Representatives, Guarantors, and project support firms.


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 15
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page20
                                                             21of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3626
                                                                             359




   Defendants. The TM Defendants’ internal recommendations and valuation assessments of the

   properties at issue in this suit were thus all necessarily infected by material misrepresentations and

   omissions flowing from the TM Defendants’ misrepresentation or concealment of their personal

   benefits or “shares” in the transactions. These fraudulent aspects of the transactions caused harm

   to Amazon wholly apart from any discrete misrepresentations or omissions the TM Defendants

   made about the market price, market comparables, or acquisition terms on the parcels and contracts

   in issue. Amazon would not, under any circumstances, have approved the real estate transactions

   it entered into with the Defendants had Amazon been aware of their undisclosed conflicts of

   interests and unlawful referral and other arrangements.

          46.    The TM Defendants concealed their communications evidencing their misuse of

   corporate information and opportunities and their receipt of prohibited personal benefits through

   the use of personal emails and chats, meetings and trips, and assistance from third parties including

   legal counsel based in Colorado and a network of shell entities. On information and belief, the

   TM Defendants used the proceeds of their unlawful enterprise, laundered through various trust and

   third party accounts, to support some or all of three Wyoming limited liability companies—

   Defendants Allcore, Finbrit, and Cheshire Ventures—they formed while they were still employed

   at Amazon. The TM Defendants did not disclose these entities to Amazon, and concealed their

   affiliation by engaging a Colorado attorney to organize them and appear as the sole contact on

   their registration documents.

          47.    Defendant AllCore LLC was formed in March 2018, shortly after the TM

   Defendants facilitated the award of at least two Virginia lease contracts to Northstar and Defendant

   Watson reformed his referral agreement with Casey’s brother Christian to permit “referral”

   payments on the lease transactions to be paid directly to Defendant Villanova Trust. The Cheshire




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 16
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page21
                                                             22of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3627
                                                                             360




   Ventures and Finbrit LLCs were likewise formed in Wyoming in June 2019 and September 2019,

   respectively, immediately following Nelson’s termination from Amazon and Casey Kirschner’s

   assumption of Nelson’s portfolio and responsibilities in Amazon’s real estate division. All three

   Wyoming LLCs were formed and organized by Rodney Atherton, a Colorado attorney. On

   information and belief, one or both of the TM Defendants had a preexisting relationship with

   Atherton and retained or otherwise engaged to organize the LLC for their benefit.

          48.   On information and belief, the TM Defendants planned to use AllCore to continue

   misappropriating Amazon information or opportunities for their own benefit after they were

   terminated from Amazon, and used the proceeds of their unlawful activities to fund AllCore,

   Finbrit, and/or Cheshire as vehicles for their personal gain and platforms for soliciting and

   rewarding co-conspirators who helped them profit from Amazon information or opportunities at

   the company’s expense.

          49.   Due to the nature of their positions with the company and the transactions they

   handled, the TM Defendants were able to conceal all of these activities from Amazon until a

   confidential informant formerly associated with Defendant Northstar exposed part of their scheme

   in December 2019.

          C.     Confidential Informant 1 Reports Defendants’ Kickback Scheme

          50.    On or about December 2, 2019, an individual formerly affiliated with Defendant

   Northstar (“Informant 1”) emailed an Amazon executive and asked whether Amazon “[w]ould . . .

   care to hear about a couple of [Amazon] employees who have taken kick backs in excess of

   $8,000,000 maybe as high as $50,000,000[?]” Ex. 2.

          51.    During a series of phone calls with members of Amazon’s legal compliance team

   in late 2019 and early 2020, Informant 1 claimed to have personal knowledge of Northstar’s




                                                  PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 17
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page22
                                                             23of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3628
                                                                             361




   payment of millions of dollars in kickbacks on Defendants’ real estate transactions with Amazon,

   and stated his belief that the scheme had been ongoing since January 2018.

          52.     Informant 1 specifically alleged that Defendants Watson and Northstar agreed to

   pay a percentage of all revenue Northstar received on Amazon deals to Villanova Trust, which

   was created by TM Defendant Casey Kirschner’s brother Christian. The payments from Northstar

   to Villanova Trust were made pursuant to a kickback agreement, styled as a “referral agreement,”

   executed by Northstar’s CEO Brian Watson and Christian Kirschner. Informant 1 also specifically

   alleged that Northstar, at the direction of its CEO Brian Watson, had caused payments to be made

   to the TM Defendants—Casey Kirschner and Carleton Nelson—in return for their directing certain

   lease transactions to Northstar, under which Northstar would act as Amazon’s commercial real

   estate development partner for those transactions.

          53.    The Northstar Defendants’ own filings in this action corroborate this account and

   establish that in 2018, in connection with their execution of their first Lease Transactions with

   Amazon, Watson specifically reformed a prior referral agreement with Christian Kirschner to

   direct payments on the Amazon projects directly to Villanova Trust. Dkts. 39–40; 99. Financial

   records further corroborate that Villanova Trust then funneled the kickbacks to accounts

   maintained for the benefit of the TM Defendants. Informant 1 asserted that Defendant Brian

   Watson was directly involved in the formation of this scheme, including through revisions to

   Northstar’s referral agreement with Villanova Trust and its sole Trustee Christian Kirschner,

   whom Watson recently described as a “one of [his] best friends.” Ex. 1.

          54.     Informant 1 provided Amazon with evidence of at least $4.6 million in payments

   from Northstar to Villanova Trust as of December 14, 2018, and estimated that total payments

   from Northstar to Villanova Trust could amount to $30-40 million through late 2019, and over $50




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 18
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page23
                                                             24of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3629
                                                                             362




   million over the life of the affected commercial leases. The federal forfeiture action the United

   States filed in this District on June 1 corroborates the subsequent transfer of several million dollars

   of these funds from Villanova Trust to at least one First Western Trust account held for the benefit

   of the TM Defendants, which Casey Kirschner then used to fund the personal real estate project at

   issue in the forfeiture action.

           55.     Informant 1 further disclosed that, in addition to Brian Watson, other Northstar

   personnel may have had knowledge and/or involvement in the kickback scheme.

           56.     Informant 1 provided Amazon with several documents, including what appeared to

   be a partially redacted email string between defendant Watson and other Northstar employees, in

   which Watson requested a report on the total fees Northstar had paid to Villanova Trust. Informant

   1 also provided what he described as a draft of the referral/kickback agreement between Northstar

   and Villanova that facilitated Defendants’ kickback scheme on the Lease Transactions.

           57.     Informant 1 separately provided Amazon with information about fraud and

   kickbacks on the White Peaks Purchase, including that two former Northstar employees used

   Defendants White Peaks Capital LLC and NOVA WPC LLC to facilitate that transaction through

   the same Amazon TMs that facilitated the Lease Transactions. These activities were memorialized

   in recorded conversations and payment records.

           58.     Informant 1’s report in December 2019 prompted an immediate and extensive

   internal investigation that remains ongoing and continues to uncover additional evidence of

   Defendants’ misconduct involving Virginia development projects and potentially involving

   transactions in at least four other states.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 19
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page24
                                                             25of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3630
                                                                             363




          D.      The TM Defendants’ Pay-To-Play Scheme Furthered Unlawful Acts
                  Including the Lease Transaction and Direct Purchase Enterprises

          59.     Since December 2019, Amazon has uncovered significant evidence of Defendants’

   pay-to-play scheme and its connection to multiple unlawful enterprise activities involving real

   estate lease and purchase transactions at Amazon’s expense. These activities include at least the

   Lease Transaction Enterprise and Direct Purchase Enterprise alleged in Amazon’s initial complaint

   and elaborated herein.

          60.     The internal investigation prompted by Confidential Informant 1’s December 2019

   report encompassed a review of the TM Defendants’ company records, including an examination

   of Casey Kirschner’s Amazon laptop. This examination revealed that Casey Kirschner copied

   approximately 375 documents onto a USB device the night before he surrendered the laptop for

   the requested IT scan. Many of these files referenced confidential Amazon business transactions,

   including on the Northstar Virginia sites. MacDonald Decl. ¶¶ 3–4. The Amazon IT inspection

   of Casey Kirschner’s electronic files identified a remnant file in the Recycle Bin of his laptop, with

   a partial file name reading “Downloads\Villanova Trust Executed.pdf.” A metadata inspection

   indicated that the file was saved to the laptop Downloads folder on or about May 8, 2019, but was

   subsequently deleted from the laptop. Amazon’s IT inspection of Casey Kirschner’s company

   files also uncovered a spreadsheet that appeared to be a rough calculation of the fees Casey and

   his co-conspirators expected and agreed to receive on six different build-to-suit deals, including

   “Shaw Rd.”, “Quail Ridge”, “Manassas”, “Lerner”, “Route 50”, and “DTC.” Id. at ¶¶ 5, 18; Ex.

   10. The referenced fees on these transactions, several of which concern Northstar-affiliated Lease

   Transaction sites, total $37.1 million, with the author’s total “Share” indicated as $14.5 million.

   Ex. 10. The spreadsheet was recovered from the laptop’s Recycle Bin, indicating an attempt to

   delete the file. See MacDonald Decl. ¶ 18.



                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 20
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page25
                                                             26of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3631
                                                                             364




          61.     Amazon found other suspicious information in Casey Kirschner’s files, including

   an Outlook back-end AppData folder containing a Northstar spreadsheet itemizing purported

   Northstar costs on the Amazon Manassas Leased Transaction deals. Ex. 17; MacDonald Decl.

   ¶ 6. On the lower right-hand side of the document, someone had calculated a “Leasing Fee” of

   $1,656,148, which approximates the $1.6 million Leasing “Commission” that Casey Kirschner

   had projected for the Manassas transactions. Ex. 17. And evidence that the parties have placed in

   the case record since Amazon filed this suit in April—including Colorado audio recordings of

   former Northstar principals and sworn witness testimony submitted with the parties’ May 14 and

   18 PI filings—confirm the TM Defendants’ involvement in both the Lease Transaction and Direct

   Purchase Enterprises. See Ex. 8. This evidence is documented throughout the PI record. See Dkts.

   9-10, 15-16, 39-48, 57-59, 67-69, 82, 84-85, 91, 99. And it includes documentation that Defendant

   Watson reformed a prior agreement with Christian Kirschner to direct Amazon-related payments

   directly to Villanova Trust, and that the Northstar Defendants considered themselves Amazon’s

   agents when they extracted a multi-million dollar payment on the White Peaks sale that was tainted

   by prohibited payments to at least one of the TM Defendants.

          62.    This and other evidence contradicts Defendant Watson’s assertions to the FBI and

   Amazon business partners in April that the (undisclosed and/or prohibited) “fees” that Northstar

   paid Villanova Trust on the Virginia real estate transactions were “not sent” to the TM Defendants.

   It also corroborates that Northstar’s engagements were not “competitive,” but were instead

   facilitated by the TM Defendants in violation of Amazon’s Code of Conduct.

          63.    As relevant here, Amazon’s Code of Conduct requires Amazon personnel to, among

   other things: (i) act “lawfully, ethically, and in the best interests of Amazon.com”; and (ii) “avoid”

   and “promptly notify the Legal Department” of any potential “conflict of interest” such as “when




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 21
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page26
                                                             27of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3632
                                                                             365




   an employee or a family member receives a personal benefit as a result of the employee’s position

   with Amazon.com.” Ex. 18. The Code of Conduct is complemented by specific contracts Amazon

   employees sign, including the Confidentiality and Invention Assignment Agreements that each of

   the TM Defendants executed as a condition of their employment with the company. These

   Agreements contain several provisions relevant to this suit, and that the TM Defendants breached

   as detailed below. Notably, the Agreements expressly:

                 State that each TM Defendant has “carefully read all of th[e] Agreement’s terms”
                  and that Amazon “has been induced to employ [the TM Defendant] by [the TM
                  Defendant’s] representation that [he] will abide by and be bound by each of the
                  covenants and restraints in th[e] Agreement”;

                 Provide that “[a]ny breach of this Agreement may cause Amazon irreparable harm
                  for which there is no adequate remedy at law” and that “[a]s a result, Amazon will
                  be entitled to the issuance by a court of competent jurisdiction of an injunction,
                  restraining order, or other equitable relief in favor of itself, without the necessity of
                  posting a bond, restraining [TM Defendant] from committing or continuing to
                  commit any such violation”;

                 Require each TM Defendant to “hold all Confidential Information in strictest
                  confidence and will not acquire, use, publish, disclose, or communicate any
                  Confidential Information except as required in connection with Employee’s work
                  without the prior written approval of an authorized officer of Amazon,” and define
                  Confidential Information to include “proprietary or confidential information of
                  Amazon in whatever form, tangible or intangible, whether or not marked or
                  otherwise designated as confidential, that is not otherwise generally known to the
                  public, relating or pertaining to Amazon’s business, projects, products, customers,
                  suppliers, inventions, or trade secrets”;

                 Warrant that, “[d]uring employment and for 18 months after the Separation Date,”
                  each TM Defendant “will not, directly or indirectly, whether on Employee’s own
                  behalf or on behalf of any other entity (for example, as an employee, agent, partner,
                  or consultant), engage in or support the development, manufacture, marketing, or
                  sale of any product or service that competes or is intended to compete with any
                  product or service sold, offered, or otherwise provided by Amazon (or intended to
                  be sold, offered, or otherwise provided by Amazon in the future) that Employee
                  worked on or supported, or about which Employee obtained or received
                  Confidential Information”;

                 Warrant that, “[d]uring employment and for 18 months after the Separation Date,”
                  each TM Defendant “will not, directly or indirectly, whether on Employee’s own
                  behalf or on behalf of any other entity (for example, as an employee, agent, partner,


                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 22
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page27
                                                             28of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3633
                                                                             366




                    or consultant): (a) accept or solicit business from any Customer of any product or
                    service that Employee worked on or supported, or about which Employee obtained
                    or received Confidential Information; or (b) encourage any Customer or Business
                    Partner to cease doing business with Amazon or to terminate or limit an existing
                    relationship or arrangement with Amazon”; and

                   Warrant that, “[d]uring employment and for 12 months after the Separation Date,”
                    each TM Defendant “will not, directly or indirectly, whether on Employee’s own
                    behalf or on behalf of any other entity (for example, as an employee, agent, partner,
                    or consultant): (a) solicit or otherwise encourage any employee, contractor, or
                    consultant of Amazon (‘Amazon Personnel’) to terminate any employment or
                    contractual relationship with Amazon; (b) disclose information to any other
                    individual or entity about Amazon Personnel that could be used to solicit or
                    otherwise encourage Amazon Personnel to form new business relationships with
                    that or another individual or entity; or (c) otherwise interfere with the performance
                    by current or former Amazon Personnel of their obligations or responsibilities to
                    Amazon.”

          64.       The TM Defendants violated Amazon’s Code of Conduct, the foregoing Agreements

   they signed with the company, and various laws throughout their tenures at Amazon, on

   information and belief, by conspiring to perpetuate such violations after Nelson’s termination.

   These violations involved a host of Amazon business opportunities and transactions, including

   those involved in the Lease Transaction and Direct Purchase Enterprises at issue in this suit, as

   well as the use of at least the Cheshire and Allcore LLCs to misuse Amazon information or coopt

   business opportunities as detailed below.

          65.       As noted, the Lease Transaction Enterprise targeted at least the nine Virginia

   commercial real property leases that one or both of the TM Defendants steered to the Northstar

   Defendants between February 27, 2018 and January 13, 2020 (the “Virginia Lease Transactions”).

   The Direct Purchase Enterprise in turn encompassed the 2019 White Peaks “flip” transaction in

   which Amazon bought a Virginia property at a nearly $20 million markup from former Northstar

   employees (the “White Peaks Purchase”), as well as the unlawful use of Amazon funds to pursue

   business opportunities for the TM Defendants, their Wyoming LLCs, and other co-conspirators at

   Amazon’s expense in Virginia and other states.


                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 23
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page28
                                                             29of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3634
                                                                             367




          66.    In all of these transactions, the TM Defendants violated their duties to Amazon and

   conspired with one another and third parties to misuse company funds, business opportunities, or

   information to obtain personal benefits or advantages in real estate lease or purchase transactions

   to the detriment of the company and potentially other market competitors.

          67.     The scale and complexity of Defendants’ enterprise activities underscore the

   ongoing need for the preliminary injunctive relief the Court awarded on June 5, 2020, particularly

   given the resources and recent actions of the Defendants in response to this suit and ongoing

   internal and criminal investigations. As detailed in Parts III-V below, the TM Defendants were

   integral to facilitating at least the ongoing Lease Transaction and Direct Purchase Enterprises

   alleged in Amazon’s original complaint. And Amazon’s ongoing investigation indicates that the

   TM Defendants perpetuated their pay-to-play and related enterprise schemes after their termination

   from the company by unlawfully colluding with other named and Doe Defendants to steer Amazon

   business and competitively sensitive information to their own LLCs and other conspirators.

   III.   THE LEASE TRANSACTION ENTERPRISE

          68.     The Lease Transaction Enterprise grew in substantial part out of Defendant

   Northstar’s rigged bid for two Virginia development projects the TM Defendants steered to

   Northstar’s CEO Watson at or about the time he executed the 2018 kickback “referral” agreement

   with TM Defendant Kirschner’s brother at Defendant Villanova Trust.

          A.      The TM Defendants Solicit Rigged Northstar Bids for Virginia Leases

          69.    Northstar served as a primary developer-landlord for the Virginia lease transactions

   encompassed by the Lease Transaction Enterprise. Amazon began its relationship with Northstar

   in or around September 2017, when Brian Watson, Northstar’s CEO, conspired with Casey

   Kirschner and Carleton Nelson to submit a rigged Request for Proposal (“RFP”) for certain

   Virginia real estate development projects. Exs. 19–20, 30.


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 24
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page29
                                                             30of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3635
                                                                             368




          70.     Defendant Watson’s personal relationship with TM Defendant Casey Kirschner

   began long before Casey Kirschner joined Amazon, and paralleled Watson’s longstanding

   personal relationship with Casey Kirschner’s brother Christian Kirschner. Ex. 21 (“Lorman Decl.”)

   ¶ 7.

          71.     Brian Watson also had a personal relationship with TM Defendant Carleton Nelson,

   and the three individuals often communicated with one another through personal emails and chats,

   and during a variety of personal trips and meetings.

          72.     These trips included the TM Defendants’ participation in a lavish, all-expense-paid

   fishing excursion to the Florida Everglades and Casey Kirschner’s participation in a luxury hunting

   trip to New Zealand.

          73.     The Kirschner brothers also served as groomsmen at Watson’s September 28, 2019

   wedding, which TM Defendant Nelson also attended. Id. at ¶ 8.

          74.     From February 2018 through January 2020, Amazon executed leases for

   commercial facilities around Dulles, Virginia with at least four Northstar-affiliated limited liability

   companies who acted as landlord-developers for the properties: Dulles NCP LLC; Quail Ridge

   NCP, LLC; Manassas NCP LLC; and Dulles NCP II LLC.

          75.     Northstar’s primary equity investor in connection with these Amazon Lease

   Transactions was IPI NSIPI Data Center Holdings, LLC. This entity was formed by a partner

   entity (IPI) that makes real estate investments in technology and connectivity-related real assets.

   IPI is not named as a defendant in this action, and is not known or suspected to have endorsed or

   engaged in any of the conduct at issue in this suit. As detailed below, Amazon and IPI recently

   incurred significant costs reforming the leases and related contracts relevant to the sites affected

   by Defendants’ misconduct, and IPI has since assumed or transferred to other partners all




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 25
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page30
                                                             31of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3636
                                                                             369




   Northstar-related responsibilities on these sites, for which Amazon has approved more than $400

   million in Capital Appropriation Requests (i.e., spend requests) since February 2018. Ex. 22.

          76.     The TM Defendants leveraged their personal relationships with Casey Kirschner’s

   brother Christian and his longtime friend, Northstar CEO Brian Watson, to engage the Northstar

   and Villanova Defendants in the Lease Transaction Enterprise. In furtherance of this scheme, the

   TM Defendants facilitated the award of lease development contracts to Northstar in exchange for

   Northstar’s payment of kickbacks disguised as referral fees to Villanova Trust, which was

   established by Casey’s brother Christian in 2018 specifically to receive “referral” payments from

   Northstar on the Amazon lease projects. Exs. 6, 25.

          77.     The TM Defendants’ engagement with Watson and Northstar on the Virginia lease

   transactions appears to date back to at least mid-2017, when Watson met with Casey Kirschner

   and Carleton Nelson in Seattle. Ex. 19. On information and belief, Watson met there with both

   individuals on Thursday, August 24, 2017, potentially over dinner. Id.; Ex. 20. Emails referencing

   this meeting indicate that they interacted on a first-name basis, and that Watson referred to Casey

   Kirschner as “Brother.” Ex. 19. Email records suggest that at or around the time of the Seattle

   meeting, Casey Kirschner sent Watson an RFP soliciting terms on which Northstar could partner

   with Amazon to expand Amazon’s build-to-suit facilities in Northern Virginia. Ex. 5. On

   information and belief, the RFP Watson received was simply a pretext the TM Defendants used to

   justify steering contracts to Northstar on which Northstar would provide kickbacks and other

   benefits to the TM Defendants. See id. Northstar had no prior business history with Amazon, and

   conspired with the TM Defendants to misrepresent its ability to fund and develop the Lease

   Transaction projects as detailed below.




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 26
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page31
                                                             32of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3637
                                                                             370




          78.     On or around September 20, 2017, Northstar responded to the RFP. Ex. 23.

   Northstar’s response contained several representations that induced Amazon to contract with

   Northstar on the Virginia Lease Transactions at issue here. First, the response assured Amazon of

   Northstar’s “commitment, loyalty, integrity, and honesty” to its business partners, id. at 112, and

   detailed an investment structure accountable to Amazon and investors and insulated from other

   projects. Notably, the response stated that each Northstar “investment is orchestrated through a

   single-purpose limited liability company or fund that Northstar creates and directs,” id. at 107, and

   that “Watson[] functions as the managing partner” and shares in the “net profits of [each]

   investment through designated sharing ratios with the capital partners,” id. at 109.

          79.     Second, the Northstar RFP included a proposed lease agreement that contained

   various representations regarding the disclosure and activities of all “Professional Service

   Providers.”   Ex. 23 at 53.     Like the lease agreements Amazon actually executed and the

   ROFO/ROFR Purchase Agreements Amazon had a right to execute with the Northstar Defendants,

   the draft agreements Northstar submitted with its RFP response contained a warranty clause stating

   that the Northstar entities had made no undisclosed brokerage or other fee payments. See id. at 17,

   21, 88; Ex. 24 at 7, 207, 209; MacDonald Decl. ¶ 32. And as detailed in the PI record in this action,

   the lease agreements at issue in this suit provide that: “All exhibits and addenda attached hereto

   are hereby incorporated into this Deed of Lease and made a part hereof.” Ex. 24 at 26; see

   generally Dkts. 41-46, 48, 68-69, 99.

          80.     Third, the Northstar RFP response proposed the creation of specific Northstar-

   affiliated entities (the proposed predecessors of Defendant Sterling NCP FF, LLC) that would form

   a joint venture with IPI to execute Virginia Lease Transactions with Amazon and control the

   downstream LLCs that would serve as Amazon’s landlords for each site. Ex. 23. This joint venture




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 27
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page32
                                                             33of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3638
                                                                             371




   (NSIPI Data Center Venture, LLC), a wholly-owned indirect subsidiary of IPI, is the entity that

   terminated all Northstar-related involvement in the properties on April 2, 2020 based on evidence

   of the misconduct at issue in this suit. Ex. 34; Gilpin Decl. ¶ 22–26.

          B.      The TM Defendants Secure Approval of the Rigged Northstar Bids

          81.    Acting at all times under Nelson’s supervision, TM Defendant Casey Kirschner

   prepared and presented the internal real estate justifications and recommendations for the Northstar

   properties within Amazon. As a result of these efforts, Amazon approved the lease contract awards

   to the Northstar Defendants.     These approvals were fraudulently induced by both the TM

   Defendants, who did not disclose their personal relationships and kickback agreement with

   Northstar and Villanova Trust, and also by the Northstar Defendants, who deliberately

   misrepresented and/or concealed from the company their arrangements with the TM Defendants

   and Villanova. These arrangements were in place before the Northstar parties signed its first leases

   with Amazon, as evidenced by the fact that the “Sterling NCP I, LLC” referenced in Northstar’s

   2018 kickback (“Independent Contractor”) agreement is the same entity referenced in Northstar’s

   September 20, 2017 RFP response to Amazon, see Ex. 23, which designated Sterling I NCP, LLC

   as one of the two Northstar entities—the other being Sterling II NCP, LLC, id. at 6—that would

   execute the two initial Virginia Lease Transactions with Amazon.

          82.    These and other misrepresentations and omissions by the Northstar Defendants

   fraudulently induced Amazon to enter the Lease Transactions, and thus rendered the related

   contracts with the Northstar Defendants voidable at Amazon’s election. Further, and to the extent

   these agreements were or are legally enforceable against Amazon, the Northstar Defendants’

   kickback arrangement with the TM Defendants breached them.

          83.    Like the RFP response, the initial Lease agreements between Amazon and the

   Northstar-affiliated landlord LLCs warranted that: (i) there “are no management agreements,


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 28
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page33
                                                             34of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3639
                                                                             372




   service, maintenance or other contracts . . . relating to the Project . . . other than those” that were

   “disclosed in writing” to Amazon; (ii) the Northstar parties “dealt with no brokers, finders or the

   like in connection with this transaction,”; and (iii) Amazon (as Tenant) would not have to pay or

   reimburse the Northstar-affiliated Landlords for any “legal, accounting or professional fees and

   costs incurred in connection with lease negotiations.” Ex. 24 at 7, 207, 209; MacDonald Decl.

   ¶ 32.4 Further, in signing each Lease, Defendants warranted that “[n]o . . . agreements, oral or

   written, have been made by Landlord [Defendants] . . . which are not contained in the . . . Lease

   Documents.” Ex. 24 at ¶ 33.

             84.   In the immediately ensuing paragraph, titled “Brokers,” Northstar “represent[ed]

   and warrant[ed] that it has dealt with no broker, agent or other person in connection with this

   transaction and that no broker, agent or other person brought about this transaction, other than the

   brokers, if any, set forth [at the start of the] Lease.” Id. at ¶ 34. In all of Defendants’ Leases, the

   “Brokers” line on page 1 states “N/A,” id. at 1, even though the 2018 Villanova Agreement

   expressly designates as “Brokerage Fees” on the Amazon Virginia Lease Transactions, Ex. 6 at 2,

   ¶ 2.5, the multi-million dollar kickback payments that Northstar made to Villanova Trust,

   MacDonald Decl. ¶ 25; Ex. 10.

             85.    Northstar’s representations about undisclosed brokerage or similar arrangements on

   the Lease Transactions were false when made, because at least a month before the initial lease

   agreements were signed in February 2018, Northstar negotiated and executed the kickback

   (“Independent Contractor”) agreement with Villanova’s Trustee for “Business Development”

   services effective January 8, 2018. Exs. 6, 25. Notably, the appendix to this agreement details a

   compensation schedule including “Development Fees,” “MP Profits,” “Brokerage Fees,” and



   4
       All emphasis herein is supplied unless otherwise noted.


                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 29
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page34
                                                             35of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3640
                                                                             373




   “Leasing Fees” for “Project Name Sterling NCP I, LLC,” Ex. 6, the entity Northstar created to

   handle the first two Virginia Leased Transactions. The agreement itself is signed by Watson, see

   id., and identifies Villanova Trust, through its Trustee, Christian Kirschner, as the “Contractor”

   entitled to the payments in the fee schedule, id., which Villanova subsequently funneled to First

   Western Trust and/or other accounts held for the benefit of the TM Defendants. Notably, Villanova

   Trust did not perform any services whatsoever in order to receive this money.

          86.    For the foregoing reasons, the Northstar Defendants conspired with the TM

   Defendants fraudulently to induce Amazon to do business with the Northstar Defendants on terms

   that were false, misleading, and violated Defendants’ legal duties to the company. The Northstar

   Defendants also engaged in conduct, both independently and in concert with Villanova Trust, that

   breached the terms of the Lease Transaction contracts that they fraudulently induced, and that in

   April of this year IPI terminated and rescinded those contracts with respect to the Northstar

   Defendants and reformed with Amazon. The Northstar and Villanova conduct also aided and

   abetted the TM Defendants’ acts in breach of the TM Defendants’ employment agreements and

   other legal duties to Amazon.

          C.      The Northstar and TM Defendants Conspire on Lease Execution

          87.     To execute the agreed kickback scheme on the rigged Lease Transactions, Northstar

   had to do more than just form the primary LLCs it used to execute its initial Lease Transactions

   with Amazon. It had to ensure that those LLCs could purchase and develop the covered real estate

   sites for lease to Amazon on the terms specified in the contracts. These obligations posed a

   significant problem for Northstar, which did not have the capital or capability to fund the

   acquisition or perform the development work its contracts required. The Northstar Defendants

   thus conspired with the TM Defendants to obtain an equity partner, lender support, and

   construction and other development contracts for the Lease Transaction sites on terms that


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 30
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page35
                                                             36of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3641
                                                                             374




   fraudulently concealed the unlawful aspects of their scheme from these partners, and relied on the

   TM Defendants’ positions and authority at Amazon to deflect or otherwise suppress inquiries about

   fees and contract provisions that the Defendants’ site partners questioned or identified as

   suspicious.

           88.     IPI is the entity Northstar approached, and ultimately secured, as an equity partner

   to supply capital necessary to purchase and develop the Amazon lease sites. IPI has experience

   entering into joint ventures (JVs) with other firms in order to combine resources on development

   projects, and often serves as a capital provider as part of its role in JVs and partners with firms that

   serve primarily as developers for real estate developments. Gilpin Decl. ¶ 3.

           89.     IPI was introduced to Brian Watson and Northstar in January of 2018 via an

   introduction through third-party brokers who were helping Watson source capital for a real estate

   development where Amazon was to be the sole tenant (“Shaw Road”). Together, IPI and Northstar

   formed the joint venture known as NSIPI Data Center Venture, LLC, that partnered with Northstar

   on the Amazon Lease Transactions. An IPI affiliate, IPI NSIPI Data Center Holdings, LLC (“IPI

   NSIPI”), is the sole owner of NSIPI Data Center Venture, LLC, which is now the sole owner of

   the four downstream LLCs—Dulles NCP, LLC, Quail Ridge NCP, LLC, Dulles NCP II, LLC, and

   Manassas NCP, LLC (the “Project Entities”)—that hold the nine executed leases with Amazon for

   the shell facilities developed and located on the Virginia real property sites involved in the Lease

   Transactions (the “Projects”). Gilpin Decl. ¶¶ 3–4.

           90.     Northstar Commercial Partners Management, LLC and its affiliates, at the direction

   of Brian Watson, was originally the developer, property manager, and asset manager for IPI and

   Amazon on each of the four Projects above. Gilpin Decl. ¶ 4. Watson created Defendant Sterling

   NCP FF, LLC to be a minority equity investor in the Quail Ridge NCP, LLC and Dulles NCP,




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 31
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page36
                                                             37of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3642
                                                                             375




   LLC Project Entities. Id. And he created Defendant Manassas NCP FF, LLC to be a minority

   investor in the Manassas NCP, LLC Project Entity. Collectively, Defendants Sterling NCP FF,

   LLC and Manassas NCP FF, LLC owned approximately 8.4% of the equity interest in all four of

   the Projects (via an interest in NSIPI Data Center Venture, LLC) until April 2, 2020, when IPI

   terminated them from the lease contracts and associated Projects based on the misconduct at issue

   in this suit. Id.

           91.      Once formed, the joint venture between IPI and the Northstar Defendants created

   the four downstream LLCs—Dulles NCP LLC5; Quail Ridge NP, LLC6; Manassas NCP LLC7;

   and Dulles NCP II, LLC8—that Northstar/Sterling managed as the landlords for the leased sites.

   Watson separately created and controlled (through two intermediary LLCs) a separate entity—

   Defendant NSIPI Administrative Manager, LLC—to handle this management role. The following

   chart depicts the relationships that the Northstar Defendants had with the IPI joint venture and

   various LLC landlord-developers involved in the Lease Transactions prior to Northstar’s

   termination on April 2 of the this year:




   5
     On or around January 17, 2018, Northstar and IPI, through NSIPI Data Center Venture, LLC,
   formed Dulles NCP, LLC in Delaware for the purpose of executing lease agreements with Amazon
   for the first two Virginia sites at issue here. Ex. 26. On or around February 27, 2018, Amazon
   executed the two lease agreements for these sites with Dulles NCP LLC.
   6
     On or around April 6, 2018, Amazon executed lease agreements for four additional commercial
   sites with Quail Ridge NCP, LLC. Ex. 22. Public records indicate that Quail Ridge NCP, LLC
   was          incorporated      on       January      17,      2018.              Ex.      27
   (https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx).
   7
    On or around November 1, 2018, Amazon executed lease agreements for two further sites with
   Manassas NCP, LLC. Ex. 22. Public records indicate that Manassas NCP LLC was incorporated
   on May 16, 2018. Ex. 28 (https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx).
   8
     On or about January 13, 2020, Amazon executed a further lease agreement for another
   commercial site with Dulles NCP II. Ex. 22. Public records indicate that Dulles NCP II, LLC was
   incorporated on June 6, 2018. Ex. 29.


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 32
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page37
                                                             38of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3643
                                                                             376




                                       PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 33
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page38
                                                             39of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3644
                                                                             377




          92.     The Northstar Defendants utilized the foregoing network of LLCs to induce and

   execute the nine Lease Transactions with Amazon since 2018:

       Lease #                 Landlord Entity                         Date Executed
         1           Dulles NCP LLC                              February 27, 2018
         2           Dulles NCP LLC                              February 27, 2018
         3           Quail Ridge NCP, LLC                        April 6, 2018
         4           Quail Ridge NCP, LLC                        April 6, 2018
         5           Quail Ridge NCP, LLC                        April 6, 2018
         6           Quail Ridge NCP, LLC                        April 6, 2018
         7           Manassas NCP LLC                            November 1, 2018
         8           Manassas NCP LLC                            November 1, 2018
         9           Dulles NCP II                               January 13, 2020

          93.     All but one of these Lease Transactions were recommended by the TM Defendants

   in furtherance of the Lease Transaction Enterprise (Lease 9 was recommended by Casey Kirschner

   because Nelson was terminated in June 2019). As detailed below, all of the transactions were

   tainted by kickbacks reflected in at least nine lease-related payments from Northstar to “Villanova

   Trust” from March 7, 2018 to August 7, 2019. Exs. 7, 11, 14, 30–31. Specifically, Northstar

   (through its alter ego WDC Holdings) made payments of at least $5.11 million between March

   2018 and August 2019 to Villanova Trust referencing at least four of the landlord LLCs Northstar

   created to manage nine separate Amazon Lease Transactions: Sterling (Leases #1, 2), Quail Ridge

   (Leases #3, 4, 5, 6), Dulles (Lease #9), and Manassas (Leases #7, 8).

          D.      2020 Corroboration of Defendants’ Scheme from Northstar COO Timothy
                  Lorman and IPI Vice President Luke Gilpin

          94.     In January 2020, Timothy Lorman,9 who served as Northstar’s COO until April of

   this year, approached Luke Gilpin, the Vice President of IPI Partners in Chicago, and disclosed




   9
    Mr. Lorman is the individual referenced as Informant 2 in the original complaint and other
   documents filed in this matter.


                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 34
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page39
                                                             40of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3645
                                                                             378




   information and documents substantially corroborating the facts supplied by Informant 1. See

   generally Gilpin Decl. ¶¶ 2, 10–21.

           95.    Mr. Lorman is a long-time reserve Sheriff’s Deputy for the Douglas County

   Sheriff’s Office in Douglas County, Colorado. Lorman Decl. ¶ 4. He was the Chief Operating

   Officer of Northstar from March 25, 2019 to April 7, 2020. Id. at ¶ 2. Mr. Lorman personally

   knows and has interacted with Mr. Gilpin on numerous occasions in Mr. Gilpin’s official capacity

   as Vice President of IPI. Gilpin Decl. ¶ 10. Mr. Gilpin first met Mr. Lorman in October 2019,

   and finds him “competent and trustworthy.” Id.

           96.    On January 24, 2020, Mr. Lorman told Mr. Gilpin that he wanted to travel from

   Denver, Colorado to speak with Mr. Gilpin in Chicago, where Mr. Gilpin works for IPI. Gilpin

   Decl. at ¶¶ 2, 11. Mr. Lorman told Mr. Gilpin that the conversation should take place in person.

   Id. at ¶ 11.

           97.    Mr. Lorman and Mr. Gilpin met in Chicago on January 28, 2020. During the

   meeting, Mr. Lorman asked Mr. Gilpin if he knew of a “special agreement” between Casey

   Kirschner and Brian Watson. Gilpin Decl. at ¶ 12. Mr. Lorman told Mr. Gilpin that he suspected

   that Brian Watson, former Northstar employees Kyle Ramstetter and Will Camenson, Casey

   Kirschner, and Casey’s brother Christian Kirschner had engaged in misconduct that “violated

   Northstar’s agreements with IPI.” Id. Mr. Lorman also suspected that these individuals could

   have “violated the leases the entities signed with Amazon, and might have violated the law.” Id.

           98.    During the January 28, 2020 meeting, Mr. Lorman shared with Mr. Gilpin multiple

   documents evidencing Defendants’ misconduct at Amazon’s expense. Notably, Mr. Lorman

   shared an executed version of the Villanova referral/kickback agreement that Brian Watson signed

   on behalf of Northstar on January 8, 2018. Gilpin Decl. ¶ 13; Ex. 6. Mr. Gilpin reviewed the




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 35
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page40
                                                             41of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3646
                                                                             379




   documents and informed IPI’s outside counsel of the meeting with Mr. Lorman. Gilpin Decl. at ¶

   14. IPI then informed Amazon of the meeting. Id.

          99.     On or around February 14, 2020, Mr. Lorman provided Mr. Gilpin with at least four

   documents via Dropbox that further evidenced misconduct by Defendants at Amazon’s expense.

   See Gilpin Decl. ¶ 15.

          100.    The first document is a copy of the executed version of the Northstar-Villanova

   kickback agreement that Lorman shared at the Chicago meeting with Mr. Gilpin. Gilpin Decl. ¶

   15; Ex. 6. The second and third documents are wire receipts (dated June 7, 2019, and August 7,

   2019) evidencing payments from Northstar-affiliated entities to Villanova Trust in connection with

   certain Virginia Leases at issue in this action. Gilpin Decl. ¶ 15; Exs. 30, 14. Each wire receipt

   lists the “Originator Name” as “W D C HOLDINGS LLC” (aka Northstar), the “Beneficiary Bank”

   as “First Tennessee Bank,” and the “Beneficiary” as “Villanova Trust” at “16 Compton Trace

   Nashville, TN.” See Exs. 14, 30. The June 7 wire for $150,000 references “Dulles Final Leasing

   Payment.” See Ex. 30. And the August 7 wire for $321,028.44 references “Manassas Leasing

   Fee.” See Ex. 14.

          101.    The fourth document that Mr. Lorman provided to Mr. Gilpin is a spreadsheet with

   a column titled “Referal [sic] - Villanova Owed” with four separate entries totaling $1,497,614.50.

   Gilpin Decl. ¶ 15; Ex. 7. The first entry lists $250,000 owed for a “Leasing Fee” associated with

   the “Dulles” “Project.” Id. The second entry lists $225,642.60 owed for a “Development Fee

   (20%)” also associated with the “Dulles” “Project.” Id. The third entry reflects $760,210.50 owed

   for a “Leasing Fee (25%)” associated with the “Quail” “Project.” Ex. 7. And the fourth entry

   reflects $211,761.40 for a “Development Fee (20%)” also associated with the “Quail” “Project.”

   Id.




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 36
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page41
                                                             42of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3647
                                                                             380




          102.    On February 16, 2020, Mr. Lorman provided Mr. Gilpin with additional evidence

   of Defendants’ misconduct concerning Amazon properties in this District. This evidence consisted

   of audio recordings that Defendant Brian Watson directed Mr. Lorman to record of discussions

   between Watson and former Northstar employees (and White Peaks principals) Kyle Ramstetter

   and Will Camenson on or about September 27, 2019. Gilpin Decl. ¶ 16; Ex. 9; Lorman Decl. ¶¶

   9–11. In these recordings, Watson demands that these individuals pay Northstar millions of dollars

   in proceeds the White Peaks Defendants realized on their $116 million “flip” sale of a Virginia

   property to Amazon in July 2019.

          103.    Mr. Lorman and Mr. Gilpin had further conversations this spring concerning Mr.

   Lorman’s “ongoing suspicions regarding potential misconduct by Brian Watson and Northstar

   relevant to [IPI and Northstar’s] business relationship and work for Amazon in Virginia.” Gilpin

   Decl. ¶ 18. Notably, Mr. Lorman and Mr. Gilpin discussed “on multiple occasions” Mr. Gilpin’s

   discovery that Kyle Ramstetter “had signed” while at Northstar and “without authorization,

   multiple contracts and change orders related to the [Amazon] Projects [in Northern Virginia].” Id.

   at ¶ 19. Mr. Gilpin stated that this unauthorized conduct put the (Northstar-managed) landlords to

   whom Amazon rendered payments “in default under their respective credit agreements.” Id.

          104.    Mr. Lorman also reported that “multiple Northstar employees were involved in

   matters relating to Brian Watson’s personal finances,” and that Watson had “received into a

   personal bank account a deposit of approximately $5 million” that Mr. Lorman understood to

   comprise “part of a settlement” between Watson, Kyle Ramstetter, and Will Camenson on the

   White Peaks transaction proceeds that Watson demanded Ramstetter and Camenson pay Northstar

   in September 2019. Gilpin Decl. ¶ 21.




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 37
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page42
                                                             43of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3648
                                                                             381




              105.   After Mr. Gilpin received the information and corroborating documents and files

   from Mr. Lorman in February 2020, see infra ¶¶ 97–102, he promptly shared them with IPI’s

   outside counsel, who in turn shared them with Amazon. See Gilpin Decl. ¶ 17; Dkt. 44 ¶ 12. IPI

   also shared “numerous examples” of Northstar’s and Brian Watson’s failures to “appropriately

   manage and comply with” requirements found in contracts governing the affected Virginia real

   property sites that Amazon would not have executed but for Defendants’ and their co-conspirators

   unlawful conduct, as well as Brian Watson’s failures to “appropriately manage and comply with

   project requirements.” Gilpin Decl. ¶ 6.

              106.   For example, in April 2018 Northstar told IPI that Amazon had instructed Northstar

   “to include certain fees in the [Northern Virginia] Projects” that “were excessive.” Gilpin Decl. ¶

   5. But Northstar represented to IPI “that an Amazon employee had nonetheless instructed

   Northstar to include them”—a representation on which IPI reasonably relied based in part on the

   Northstar Defendants’ relationship with the TM Defendants. Id.

              107.   Amazon also learned of numerous instances in which Northstar failed to

   “appropriately manage and comply with project requirements,” Gilpin Decl. ¶ 6, including the

   delivery of draw packages, operating reports, budgets, compliance packages, and operating

   expense details. Gilpin Decl. ¶ 7. These failures resulted in:

                i.   “Five credit agreement defaults or draw stops” that resulted in the halt of necessary
                     property development funding from relevant lenders;

               ii.   Late payments (in some cases by months) to multiple vendors;

              iii.   Multiple breakdowns in financial reporting to Amazon; and

               iv.   Unauthorized execution of construction contracts and change orders totaling more
                     than $50 million.

   Id. ¶ 7.




                                                       PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 38
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page43
                                                             44of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3649
                                                                             382




          108.    All of these failures caused damage to Plaintiffs in amounts to be determined in the

   course of these and related legal proceedings.

          109.    As a result of this and other mismanagement by Northstar, the Shaw Road and

   Manassas projects were not scheduled to be completed on time and exceeded their budgets. Id. ¶ 8.

          110.    These and other contract breaches, along with the underlying fraud and other

   unlawful acts that precipitated them, damaged Amazon, IPI, and their business partners and

   compelled the Northstar Defendants’ for-cause termination from involvement with the Lease

   Transaction Projects and contracts on April 2, 2020. Id. ¶ 22–25.

          E.      Northstar’s April 2, 2020 Termination from the Lease Transactions

          111.    The foregoing and other evidence of the Lease Transaction Enterprise established

   that Northstar’s continued involvement with the nine Virginia lease sites detailed above presented

   an imminent risk to the integrity and goodwill of Amazon’s business relationships, as well as an

   opportunity for Defendants and those acting in concert with them to spoliate evidence and convert

   assets central to ongoing legal investigations. Accordingly, Amazon and IPI devoted significant

   resources to transitioning and ultimately removing Defendants Watson, Northstar, Sterling,

   Manassas, and Administrative Manager from their roles in the Virginia Lease Transaction sites

   this spring. See generally Gilpin Decl. ¶ 22–26; Ex. 34.

          112.    On February 19, 2020, Amazon and IPI agreed to reform the leases and

   management contracts at the Northstar-affiliated Virginia Lease Transaction sites to facilitate this

   transaction and the Northstar Defendants’ termination. IPI was to rely on its exercise of its

   “majority interest” authority over the joint venture that controls the Landlord LLCs for the relevant

   properties (“Dulles NCP, LLC, Quail Ridge NCP, LLC, Dulles NCP II, LLC and Manassas NCP,

   LLC”) to remove the Watson/Northstar-affiliated Sterling entities from both the joint venture and

   their involvement with the Landlord LLCs and the properties.


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 39
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page44
                                                             45of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3650
                                                                             383




          113.    As part of this reformation, Amazon and IPI agreed it was critical to avoid any

   interruption in the development or construction of the unfinished Northstar-affiliated Virginia

   Lease Transaction sites and the operation of all Northstar-affiliated Virginia Lease Transaction

   sites. It was also understood that any delays or interruptions would cause Amazon substantial

   damage.

          114.    These understandings are reflected in Amazon’s 2020 Lease Continuity Agreement

   with IPI, which contains a clause guaranteeing completion of the Virginia Lease Transaction sites

   and Amazon’s right to “uninterrupted quiet enjoyment.” To accomplish these objectives, the

   Agreement contemplates “removal steps” under which IPI would “(i) terminate or cause to be

   terminated all agreements” that each Landlord and Administrative Manager had with the Northstar

   Defendants to ensure that the Northstar Defendants were removed or rescinded from all

   agreements with Amazon and IPI on the Lease Transaction Projects; (ii) cause another entity “to

   assume responsibility for completing the construction of the Unfinished [Northstar-affiliated

   Virginia property sites]”; and “(iii) terminate, or otherwise remove Administrative Manager from,

   any other [relevant] agreement.”

          115.    In early April 2020, IPI timely executed its obligations under the Lease Continuity

   Agreement with Amazon by, among other things, terminating the Watson/Northstar-affiliated

   rights and interests in the Lease Transaction sites, transitioning vendor obligations, and demanding

   Defendants’ return of books, records, and business information central to the integrity of Plaintiffs’

   legal and business interests. Ex. 34; Gilpin Decl. ¶¶ 22–26.

          116.    Specifically, on April 2, 2020, IPI sent a formal Termination Letter to Northstar

   and Watson notifying them of the Cause Event for their termination and IPI’s Election of Remedies

   as controlling stakeholder in the joint venture parent of the four landlord-developer entities for the




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 40
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page45
                                                             46of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3651
                                                                             384




   relevant Virginia lease sites. This letter effected the immediate removal of Watson and several

   Northstar affiliates (NSIPI Administrative Manager, LLC, Sterling NCP FF, LLC, and Manassas

   NCP FF, LLC) from the joint venture and associated landlord-developer companies. Ex. 35.

          117.    IPI coupled its April 2, 2020 Termination Letter to Defendants Watson and

   Northstar with required notices to other affiliates and partners. Ex. 34.

          118.     The Termination Letters removed Northstar-related persons and entities from the

   NSIPI Virginia development joint venture and its affiliated landlord LLCs.

          119.    All of these termination actions were necessary to protect Amazon goodwill and

   business relationships at the relevant properties, and to mitigate site development costs and other

   damages that Amazon and/or its partners suffered as a result of the fraud and other unlawful

   conduct by the Lease Transaction Defendants. This conduct caused costs on Amazon projects to

   exceed budgets, caused budgeted costs to be diverted to kickbacks and other unauthorized and

   unlawful payments, and fraudulently induced and caused Amazon to engage in business with

   partners that did not deliver the value they represented and contracted to provide, and whose work

   for the company Amazon would not have approved but for Defendants’ unlawful acts.

          F.      June 2020 Federal Forfeiture Action

          120.    The full scope of the fraud, kickback, and other unlawful activities encompassed

   by the Lease Transaction Enterprise is not yet known. But recent proceedings in this action and a

   parallel forfeiture action the United States filed in June directly connect it to the TM Defendants.

   The forfeiture action in this District indicates that, from August 2018 to August 2019, “the

   Villanova Trust wired approximately $3,375,625 to a bank account maintained for the benefit of”

   the TM Defendants. Ex. 12 at ¶ 10. The forfeiture complaint further states that TM Defendant

   Casey Kirschner “has admitted accepting funds from [Northstar] associated with [his] job with

   [Amazon],” that Northstar “paid the kickbacks to the Villanova Trust associated with the [Amazon]


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 41
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page46
                                                             47of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3652
                                                                             385




   development deals in Northern Virginia,” ¶ 13, and that the TM Defendants also “received or

   benefitted from approximately $5,818,955 from other developers in 2019 for [Amazon] projects

   in Northern Virginia.” Id. ¶ 14.

          121.      The government’s account of the Northstar kickbacks on the Amazon Lease

   Transactions at issue in this suit accords with evidence Amazon has obtained in its ongoing internal

   investigation of Defendants’ unlawful enterprise conduct. On or about December 14, 2018, Brian

   Watson asked a Northstar subordinate to send him “the template referral agreement” and itemized

   referral fees for Northstar’s “top 10 referral partners,” including Villanova Trust. Ex. 36. The

   Northstar employee informed Watson that “V illanova [sic] Trust” had received “$50,000.” Id.

   Watson then requested “the total amount of fees we have paid to Villanova, or ALL fees . . . .

   Leasing, sales, development, etc.” Id. The Northstar employee responded that Northstar had paid

   $4,641,955.40 to Villanova. Id.

          122.    Whether other entities or individuals covered by Northstar’s “template referral

   agreement” or “top ten referral partners’ had a role in the Lease Transaction Enterprise or other

   unlawful scheme is not clear. But records obtained from Northstar’s former COO Mr. Lorman

   indicate that at a minimum, the Lease Transaction Enterprise involving the named Defendants

   continued beyond the December 2018 date on which Northstar records show $4.6 million in

   payments to Villanova Trust. In 2019, Northstar sent at least two wires to Villanova Trust with

   “transaction memo” references to two separate Northstar landlord LLCs (Dulles and Manassas)

   connected to the Lease Transaction Enterprise:

   DATE                   AMOUNT                    TRANSACTION MEMO
   June 7, 2019           $150,000.00               Dulles Final Leasing Payment
   August 7, 2019         $321,028.44               Manassas Leasing Fee




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 42
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page47
                                                             48of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3653
                                                                             386




          123.    Further, financial statements obtained since Amazon initiated this suit indicate that

   the Northstar Defendants had received at least $10,026,899 in acquisition, leasing, development,

   and asset management fees on just the Dulles and Quail Ridge lease projects as of late 2018, and

   had wired at least $5,112,983.84 to Defendant Villanova Trust pursuant to its 2018 Referral

   Agreement with Northstar on the Amazon Lease Transactions. Ex. 11, Dkt. 57 ¶ 4.

   IV.    THE DIRECT PURCHASE ENTERPRISE

          124.    The Direct Purchase Enterprise was a parallel and significant complement to the

   Lease Transaction Enterprise facilitated by the TM Defendants’ broader pay-to-play scheme for

   Amazon contracts and business opportunities. The Direct Purchase Enterprise included at least

   the 2019 White Peaks land sale to Amazon alleged in Amazon’s initial complaint and elaborated

   below, as well as other efforts by the TM Defendants and their co-conspirators to use Amazon

   funds, contracts, or information to profit from commercial real estate sales in Virginia and

   potentially other states where Defendants had knowledge of Amazon efforts to explore or execute

   real estate transactions. These states included Ohio, South Carolina and Tennessee.

          125.    In the summer of 2019, two former Northstar employees (Kyle Ramstetter and Will

   Camenson) used Defendants White Peaks Capital LLC and NOVA WPC LLC to facilitate

   Amazon’s acquisition of land in Chantilly, Virginia for a new Amazon development. See Ex. 37.

   At the time of the transaction, these two Northstar employees served, respectively, as “Managing

   Director” of both LLCs, and as “Manager” of White Peaks Capital.

          126.    The vision for Amazon’s acquisition of the site at some point changed from a build-

   to-suit lease development similar to the Northstar Lease Transactions to a direct purchase. At that

   point, the White Peaks Defendants sought to preserve their stake in the deal by proposing that

   Amazon purchase the land from them because they had secured the land on terms that would permit



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 43
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page48
                                                             49of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3654
                                                                             387




   Amazon to purchase it at a price equal to or below market rate. On information and belief, these

   representations caused Amazon to purchase the land from White Peaks for a substantial premium.

          127.    On or about July 30, 2019, defendant NOVA WPC LLC paid $98.67 million to

   purchase the White Peaks property from 41992 John Mosby Highway LLC, a Virginia limited

   liability company that had purchased the land for $20 million just 13 months earlier. Exs. 47–48,

   38.

          128.    That same day (July 30, 2019), NOVA WPC LLC sold the property to Plaintiff

   Amazon Data Services for $116.4 million. Exs. 37–39. Press coverage of the sale highlighted

   Defendant NOVA WPC LLC’s same-day profit of nearly $18 million. Ex. 38.

          129.    It is undisputed that the nearly $18 million in proceeds the White Peaks Defendants

   realized on the sale were funded directly by Amazon’s purchase of the property. On information

   and belief, the White Peaks Defendants directed some of these proceeds to accounts held for the

   benefit of the TM Defendants, and TM Defendant Casey Kirschner utilized at least some portion

   of the funds to finance the property named in the government’s pending civil forfeiture action in

   this District. The White Peaks Defendants also disbursed $5 million of the proceeds from the 2019

   property sale to Defendants Brian Watson and/or Northstar.

          130.    On September 27, 2019, approximately six weeks after the Washington Business

   Journal reported on the transaction, Brian Watson confronted the White Peaks principals and then-

   Northstar employees Kyle Ramstetter and Will Camenson about the land sale. Ex. 9. Watson

   began by accusing Ramstetter of engaging in a side deal with Northstar’s “largest client” (Amazon),

   and characterized Ramstetter’s conduct of the transaction as “federal FBI-type stuff.” Id. But

   Watson never raised these concerns with Amazon, and instead pressed Ramstetter to “pay us




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 44
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page49
                                                             50of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3655
                                                                             388




   [Northstar] the money [$17.73 million] immediately” because “[a]nything that comes from

   [Amazon deals] should be Northstar.” Id. at 5.

          131.   Ramstetter replied that he was “[p]otentially” willing to pay Northstar the money,

   but suggested he and Watson discuss the matter with their mutual Amazon contact—TM

   Defendant Casey Kirschner—“over a drink.” Id. at 6. Ramstetter then alluded to misconduct on

   other Amazon-related transactions, stating that “what we did for Amazon—that’s FBI . . . . You

   have two corporate real estate people for the largest tenant in the world that you can trace the

   money, it will get out of hand” because there is evidence that “we all know what we did.” Id. at

   8. He then reiterated that he, Watson, and TM Defendant Casey Kirschner should try to “work

   something out” before someone “say[s] something to the wrong person and it gets out, [and] the

   whole Amazon thing shut[s] down.” Id.

          132.   During a separate conversation Watson secretly recorded and placed in the record

   in this case on May 14, 2020, former Northstar employee and White Peaks principal Will

   Camenson stated that Northstar was left out of the deal because of Watson’s “actions and

   [Watson’s] treatment of Kyle [Ramstetter] and his contract.” Ex. 9 at 19.

          133.   Following these conversations, Northstar did not immediately “fire[]” the two

   employees involved in the White Peaks transaction, as Watson asserted in April 2020 and in this

   litigation. Exs. 1, 4. Rather, these individuals separated from Northstar only after executing

   confidential agreements with Watson/Northstar and paying one or both of these Defendants a total

   of approximately $5 million in the proceeds White Peaks realized on the 2019 land sale to Amazon.

   MacDonald Decl. ¶ 8; Lorman Decl. ¶ 13.

          134.   On the following Monday, September 30, 2019, Watson continued to discuss the

   White Peaks Purchase with Northstar’s former COO Timothy Lorman. To “demonstrate to [Mr.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 45
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page50
                                                             51of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3656
                                                                             389




   Lorman] that his relationship with Casey Kirschner was still strong despite the fallout from the

   NOVA WPC Transaction, Brian Watson called Casey Kirschner and put the call on speakerphone,”

   without telling Casey Kirschner that Mr. Lorman was in the room. Lorman Decl. ¶ 12. After

   discussing the White Peaks Purchase, Casey Kirschner “commented that he had never liked Kyle

   Ramstetter, and that Kyle Ramstetter had ‘been involved in this for two weeks and he figured out

   what you and I were doing,’ or words to similar effect.” Id.

             135.   The foregoing evidence, which is elaborated in the PI record, alone indicates that,

   at the time Defendant Watson demanded and accepted $5 million in proceeds from the White

   Peaks transaction on the premise that the money was payable to Northstar as Amazon’s agent,

   Defendant Watson knew or should have known that the land sale was tainted by payments or other

   benefits to TM Defendant Casey Kirscher that violated Amazon policies and Northstar’s

   obligations as Amazon’s purported agent. See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82, 84-85,

   91, 99.

   V.        DEFENDANTS’ ONGOING MISCONDUCT AND THREATS OF IRREPARABLE
             HARM

             136.   Defendants’ enterprise misconduct is ongoing, and poses an imminent threat of

   irreparable harm to time-sensitive development projects at the affected sites and to associated

   Amazon business relationships and goodwill.

             A.     The Northstar Defendants

             137.   Hours after the FBI raided his home on April 2, 2020, Brian Watson sent a lengthy

   and wide-ranging email to a broad range of personal and business contacts including Casey

   Kirschner and other Defendants who perpetrated the fraud against Amazon. Ex. 1. In that email,

   Watson alerted the group to the FBI’s questions and documents (including and particularly the

   grand jury’s interest in Villanova Trust), cast blame on various former Northstar personnel,



                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 46
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page51
                                                             52of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3657
                                                                             390




   referenced discussions with his legal counsel, and identified Northstar assets and payments that

   could be affected by the fraud and misappropriation allegations against him. The email also made

   factual statements about Defendants’ enterprise activities that conflict with internal evidence

   including computer files, bank records, and voice recordings that Watson himself made.

          138.    Notably, Watson’s April email stressed that Northstar’s “$4,000 per month”

   agreement with Villanova Trust was executed with one of Watson’s “best friends,” for “research”

   and “introduc[tions]” to companies “who may have commercial real estate needs.” Id. It further

   stated that although Villanova’s Trustee, Christian Kirschner, “introduced” Northstar to his brother

   at Amazon, Northstar won a “competitive” bid for the Amazon Virginia projects. Watson then

   stated that Northstar “paid [Villanova] a share of fees that were generated from [Northstar’s] work

   with Amazon,” but declared that “[t]he funds we sent were never sent to Casey Kirschner or Carl

   Nelson,” the former Amazon TMs who oversaw the deals. Watson’s April 2 email also referenced

   recent statements he made to “investors” that Amazon was “so pleased” with Northstar’s work that

   Amazon “referred to [Northstar] as their best developer in the country.” The conflict between the

   investigation record and Watson’s statements confirms Defendants’ misconduct and the ongoing

   and imminent threat they pose to Amazon and public interests in this and related legal proceedings.

          139.    As a threshold matter, the email statements Watson made on the evening of April

   2 (and earlier that week to investors) about Amazon’s view of Northstar’s work flatly contradicts

   the record and termination notice for “fraud and willful misconduct” IPI issued to Northstar that

   same day. As detailed above and in the PI record in this action, recently uncovered voice

   recordings, computer files, and financial records indicate that the Northstar Defendants

   fraudulently induced and/or breached actionable representations and covenants in their 2017 RFP

   and ensuing contracts that Watson executed on their behalf with Amazon and its partners on the




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 47
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page52
                                                             53of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3658
                                                                             391




   Virginia Lease Transaction sites. And the case record further demonstrates the knowing or

   recklessly false nature of the Northstar Defendants’ account of the Lease Transaction Enterprise.

   See Dkts. 9-10, 15-16, 39-48, 57-59, 67-69, 82, 84-85, 91, 99.

          140. These statements this spring, which on information and belief were designed to

   signal accomplices to obstruct discovery of Defendants’ ongoing unlawful activities, were

   followed by a host of other developments, including the resignation of much of Northstar’s

   management team, that led to entry of the Temporary Restraining Order on April 28, 2020 (Dkt.

   16) and the Preliminary Injunction on June 5, 2020 (Dkt. 57). See generally Exs. 14, 30, 40–42;

   MacDonald Decl. ¶¶ 18, 22, 38, 48–50.

          141.    The Northstar Defendants have since defied both the TRO and PI, dissipated assets,

   and as recently as this month demanded $11 million in unjustified payments on their terminated

   lease contracts for the nine Virginia properties Amazon has the right to lease from IPI, as well as

   threatened to place liens on those properties in violation of Virginia law and this Court’s PI (Dkt.

   57).

          B.      The TM Defendants and Defendants AllCore Development LLC, Cheshire
                  Ventures LLC, and Finbrit Holdings LLC

          142.    Amazon’s investigation of the TM Defendants is ongoing, but continues to reveal

   significant evidence of their involvement in the unlawful pay-to-play scheme and related Lease

   Transaction and Direct Purchase Enterprises at issue in this suit. The first direct evidence of their

   involvement in these unlawful activities appeared in the information and documents Amazon

   received from Confidential Informant 1 in December 2019.               And the company’s ensuing

   investigation has continued to reveal corroborating evidence of the TM Defendants’ extensive

   misconduct.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 48
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page53
                                                             54of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3659
                                                                             392




          143.    As noted, this evidence is particularly significant to the extent it connects the TM

   Defendants to the Lease Transaction Enterprise in which Casey Kirschner’s brother served as a

   conduit for kickback payments to benefit the TM Defendants, who Defendant Watson

   conspicuously declared on April 2 did not receive any of the “funds” Northstar “sent” to Villanova

   on the Virginia Lease Transactions. Ex. 1. Amazon’s retrieval of files from TM Defendant Casey

   Kirschner’s laptop, the recorded conversations Watson placed into the docket in this case in May,

   and financial records tracing Villanova funds to First Western Trust accounts held for the benefit

   of the TM Defendants all evidence the TM Defendants’ involvement in the Lease Transaction and

   Direct Purchase Enterprises, as well as the knowing or reckless falsity of Watson’s April 2020

   statements to the contrary.

          144.    On information and belief, the TM Defendants perpetuated their pay-to-play

   scheme, the related Lease Transaction and Direct Purchase Enterprises, and other unlawful

   conduct at Amazon’s expense after they were terminated from the company. The TM Defendants

   created one or more of the Allcore, Finbrit and Cheshire LLCs while they were at Amazon, and

   on information and belief supported these LLCs with proceeds from their unlawful conduct and

   continue to use them to obtain information and business opportunities at Amazon’s expense.

          145.    Although the only individual listed as a contact for these LLCs in public registration

   documents is their organizer, attorney Rodney Atherton in Arvada, CO, email correspondence on

   Amazon systems shows the TM Defendants interacting for or with these entities during and after

   their time at Amazon. For example, on March 10, 2020, terminated TM Defendant Nelson sent

   Knoxville real estate site proposals stamped with an Allcore logo to an Amazon broker using a

   Cheshire Ventures email address and signature block.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 49
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page54
                                                             55of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3660
                                                                             393




   Ex. 43–44.

          146.    Similarly, on January 16, 2020, TM Defendant Casey Kirschner received a proposal

   for a Fairfax, Virginia real estate site from a Cheshire Ventures email handle that Kirschner

   forwarded internally for consideration within Amazon. Ex. 49.

          147.    All of the acts alleged herein violate the law and Amazon policies, as well as breach

   multiple provisions of the Agreements each TM Defendant signed with the company as a condition

   of their employment. Those agreements expressly state that “any breach” may cause “Amazon

   irreparable harm for which there is no adequate remedy at law,” and that the TM Defendants have

   already agreed that “Amazon will be entitled to the issuance by a court of competent jurisdiction

   of an injunction, restraining order, or other equitable relief in favor of itself, without the necessity

   of posting a bond, restraining [the TM Defendants] from committing or continuing to commit any

   such violation.”

          C.      Villanova Trust

          148.    Villanova Trust’s central and recently publicized role in the Lease Transaction

   Enterprise underscores the risk that Defendants or those acting in concert with them will spoliate

   or convert evidence or assets related to the Trust’s role in Defendants’ enterprise misconduct.

          149.    Following the PI hearing in this action against Defendant Villanova Trust, Christian

   Kirschner’s counsel advised Amazon that Christian Kirschner, Villanova’s founder and sole

   trustee, “is cooperating with the government in its ongoing investigation into the events referenced


                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 50
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page55
                                                             56of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3661
                                                                             394




   in [Amazon’s] complaint,” that “Villanova Trust is not in possession of any Amazon confidential

   or non-public proprietary information,” and that “Villanova Trust has no monetary assets in its

   possession or control.” Ex. 45.

          150.    Based on these representations, Amazon has not included Villanova Trust in its

   recent actions to enforce the PI, but reserves the right to do so in the event evidence of non-

   compliance emerges.

          D.      The White Peaks Defendants

          151.    The White Peaks Defendants’ role in the Direct Purchase Transaction Enterprise,

   as well as their principals’ involvement in the Lease Transaction Enterprise while employed with

   Northstar, underscores the risk that these Defendants or those acting in concert with them will

   spoliate or convert evidence or assets related to the White Peaks Defendants’ role in the enterprise

   misconduct at issue in this suit.

          152.    Following the PI hearing in this action in May, counsel for the White Peaks

   principals advised Amazon that:

                  a.      “Kyle Ramstetter (controlling manager of White Peaks Capital and NOVA
                          WPC LLC) is cooperating with the government in its ongoing investigation
                          of the events referenced in your complaint”;

                  b.      “Regarding the non-monetary aspects of the TRO,” the White Peaks
                          Defendants “are not in possession of any Amazon confidential or non-
                          public proprietary information. White Peaks and NOVA (and their
                          principals) understand their obligations under paragraphs 6-8 of the TRO
                          and will comply with these provisions”;

                          “With respect to the monetary conditions of the TRO, as previously
                          referenced, Mr. Ramstetter is cooperating with the government in its
                          criminal investigation. As part of this cooperation, all proceeds from [] what
                          [Amazon refers] to as the ‘Direct Purchase Enterprise’ that were within the
                          custody and control of White Peaks LLC and NOVA WPC LLC have been
                          forfeited to the federal government. Mr. Ramstetter voluntarily relinquished
                          these funds and waived his right to assert any defense to forfeiture
                          proceedings. At present, no monetary assets remain in the possession or
                          control of White Peaks LLC or NOVA WPC LLC”; and


                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 51
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page56
                                                             57of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3662
                                                                             395




                   c.     “Moreover, as you already know from Mr. Watson’s ‘Last Words’ email
                          sent on April 2, 2020 (referenced in Exhibit 34 to your Complaint and TRO
                          request), a portion of the proceeds from the White Peaks transaction was
                          paid to an entity under Mr. Watson’s control.”

   Ex. 8.

            153.   Based on these representations, Amazon has not included the White Peaks

   Defendants in its recent actions to enforce the PI, but reserves the right to do so in the event

   evidence of non-compliance emerges.

                                                *****

            154.   The foregoing factual allegations alone establish that Defendants’ extensive and

   unlawful enterprise activities have already resulted in direct, proximate, and foreseeable injuries

   to Amazon’s business and property, including by depriving Amazon of the benefits of business

   decisions free from illegal outside pressure and control of the disposition of its assets and risk of

   loss. By reason of their misconduct, the Defendants have successfully extracted millions of dollars

   in kickback and other payments, the full extent of which is not yet known. Beyond these illegal

   payments, the Defendants’ misconduct has caused site disruptions and development delays that

   have caused Amazon and its partners to incur damages in the form of fees, costs, and reputational

   harm.

            155.   Without the Court’s intervention, Amazon will continue to suffer significant harm

   at the hands of the Defendants and their co-conspirators.

            156.   Based on the foregoing allegations, Plaintiffs hereby plead the following causes of

   action and requests for relief.

                                             COUNT I
                                    Lease Transaction Enterprise
                        In Violation of RICO 18 U.S.C. § 1962(a), (b), (c), (d)

            157.   Plaintiffs incorporate all preceding paragraphs by reference.



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 52
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page57
                                                             58of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3663
                                                                             396




          158.    This count is against Defendants Northstar, Sterling NCP FF LLC, Manassas NCP

   FF LLC, NSIPI Administrative Manager, Brian Watson, Casey Kirschner, Carleton Nelson,

   AllCore Development LLC, Cheshire Ventures LLC, Finbrit Holdings LLC, Villanova Trust, and

   various Does (collectively the “Count I Defendants”).

          159.    Each Count I Defendant is a “person” as required by 18 U.S.C. § 1961(3).

          160.    The Lease Transaction Enterprise, consisting of each named Count I Defendant, is

   an “enterprise” as defined in 18 U.S.C. § 1961(4), associated for the common purpose of profiting

   from the acquisitions, investments, and business activities of Amazon through perpetration of a

   kickback scheme in which the Count I Defendants fraudulently induced Amazon to send business

   and payments to Northstar that were then funneled through Villanova Trust (or other channels

   subject to the Count I Defendants’ control) to distribute illicit gains from the Lease Transactions.

          161.    Amazon reasonably relied on Count I Defendants’ representations and assurances

   that they were conducting business ethically, legally, and according to the applicable provisions

   laid out in various agreements between Amazon and the Count I Defendants. This reliance resulted

   in harm to Amazon by, among other things, causing Amazon to enter into agreements they would

   not have otherwise entered, to pay more than they would have otherwise paid, and to lose the

   honest services of its own employees.

          162.    The Count I Defendants acted with the intention of securing and sharing between

   themselves the proceeds of transactions that, absent the combination and illicit payments, would

   not have taken place or would not have resulted in the prices that were agreed to. The agreement

   between the Count I Defendants resulted in higher purchase, lease, property management, and

   other costs to Amazon than otherwise would have been required. As a result, Amazon suffered

   economic and reputational harm.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 53
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page58
                                                             59of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3664
                                                                             397




          163.     The Count I Defendants participated in the Lease Transaction Enterprise with the

   purpose of extracting payments and terms from Amazon that would not have been available to

   them absent the undisclosed and illegal relationship between the Defendants.                  Defendants

   participated in a kickback scheme wherein Amazon TMs were provided payments by

   Watson/Northstar in exchange for the TM selecting Northstar’s proposal for the Virginia Lease

   Transactions.

          164.     After commitments were secured from Amazon for real estate transactions worth

   hundreds of millions of dollars, the Defendants illegally funneled a portion of the proceeds to

   Amazon TMs and their relatives. This kickback scheme allowed Defendants to secure business

   and increased the costs and other terms Amazon agreed to for the lease transactions.

          165.     The pattern of racketeering has been continuous.             The Supreme Court has

   recognized “continuity” is “both a closed and open-ended concept, referring either to a closed

   period of repeated conduct, or to past conduct that by its nature projects into the future with a threat

   of repetition.” H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 241 (1989). The predicate

   acts in the Lease Transaction Enterprise stretched over a substantial period of time, with the

   scheme beginning in or before September 2017 with the fixing of the RFP process and continuing

   through August 2019 with the various wire payments made as kickbacks for the lease agreements

   their activities secured from Amazon. This scheme also presented significant risk of being

   repeated and even expanded into different markets outside of Northern Virginia.

          166.     Had Amazon not discovered the actions of the Count I Defendants, they would have

   been free to continue their actions as they had for more than two years previous. Count I

   Defendants worked to set up the infrastructure and pattern to allow them to repeat their behavior.

   The development of such a scheme, the very nature of it, projects into the future with a threat of




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 54
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page59
                                                             60of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3665
                                                                             398




   repetition. The relationships existing between the parties—their practices of social interactions—

   and the way they set up the scheme to function as a part of their regular course of business, point

   to a plan of future repetition of the Lease Transaction Enterprise.

                                  Pattern of Racketeering Activity
                  Multiple Instances of Wire Fraud in Violation of 18 U.S.C. § 1343

           167.    The Count I Defendants agreed to and did conduct and participate in the conduct of

   the Lease Transaction Enterprise through a pattern of racketeering activity and for the unlawful

   purpose of intentionally defrauding or otherwise harming Plaintiffs.

           168.    The Count I Defendants conducted and participated, directly or indirectly, in the

   conduct, management, or operation of the Lease Transaction Enterprise’s affairs through repeated

   acts of racketeering activity amounting to a “pattern of racketeering activity” within the meaning

   of RICO, 18 U.S.C. § 1961(5). “Racketeering activity” is defined in 18 U.S.C. § 1961(1) to include,

   among other crimes, violations of 18 U.S.C. § 1343 (wire fraud). Anyone “having devised or

   intending to devise any scheme or artifice to defraud, or for obtaining money or property by means

   of false or fraudulent pretenses, representations, or promises” is prohibited from making use of the

   “wire[s]” “for the purpose of executing such scheme or artifice” under 18 U.S.C. § 1343. “For

   purposes of this chapter, the term ‘scheme or artifice to defraud’ includes[, but is not limited to,]

   a scheme or artifice to deprive another of the intangible right of honest services.” 18 U.S.C. §

   1346.

           169.    Pursuant to and in furtherance of their unlawful scheme, the Count I Defendants’

   Lease Transaction Enterprise committed multiple related acts of wire fraud as described in 18

   U.S.C. § 1343 by “devis[ing] [a] scheme or artifice to defraud,” and by “obtaining money [and]

   property. . . by means of false or fraudulent pretenses, representations, or promises” and by




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 55
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page60
                                                             61of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3666
                                                                             399




   transmitting or causing “to be transmitted by means of wire” “writings, signs, signals, pictures, or

   sounds for the purpose of executing such scheme or artifice.”

          170.      These acts of wire fraud included at least nine wire payments between March 2018

   and August 2019 that constituted kickback payments made pursuant to the referral/kickback

   agreement that Northstar, by and through its CEO and alter ego defendant Brian Watson, signed

   with Villanova Trust. These payments and related activities constitute a pattern of racketeering

   activity pursuant to 18 U.S.C. § 1961(5).

          171.      In all instances, the Count I Defendants acted with knowledge and fraudulent intent.

          172.      In committing these acts, the Count I Defendants committed wire fraud in violation

   of 18 U.S.C. § 1343, and their acts amount to racketeering activity under 18 U.S.C. § 1961(1).

                                    Pattern of Racketeering Activity
                          Honest Services Fraud in Violation of 18 U.S.C. § 1346

          173.      Pursuant to and in furtherance of their unlawful scheme, the Count I Defendants

   committed, or agreed to facilitate, multiple related acts of honest services fraud as described in 18

   U.S.C. § 1346.

          174.      18 U.S.C. § 1346 provides that the term “scheme or artifice to defraud” in the wire

   fraud statute, id. at § 1343, “includes a scheme or artifice to deprive another of the intangible right

   of honest services.”

          175.      The honest services fraud statute “criminalizes . . . schemes to defraud that involve

   bribes or kickbacks.” Black v. United States, 561 U.S. 465, 471 (2010) (citing Skilling v. United

   States, 561 U.S. 358, 408 (2010)).

          176.      The Lease Transaction Enterprise described herein is a fraudulent kickback scheme

   under 18 U.S.C. § 1346. Critically, Defendants used the Villanova Trust agreement to funnel




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 56
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page61
                                                             62of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3667
                                                                             400




   kickbacks to Casey Kirschner and Carleton Nelson—two former Amazon TMs who orchestrated

   Watson and Northstar’s contracts with Amazon and its real estate partners in Virginia.

          177.    The Lease Transaction Enterprise is reflected in at least nine lease-related payments

   from Northstar to “Villanova Trust” from March 7, 2018 to August 7, 2019. Exs. 3, 7, 11, 14, 31.

          178.    In furtherance of this fraudulent kickback scheme, Defendants Northstar and

   Watson made material false statements, including but not limited to falsely warranting that the

   Northstar parties “dealt with no brokers, agent or other person in connection with” the covered

   transaction. Ex. 24.

          179.    In furtherance of this fraudulent kickback scheme, Defendant Casey Kirschner

   made material false statements or omissions, including but not limited to the failure to disclose his

   personal interest in the transactions he promoted with Defendants Northstar and Watson.

          180.    Defendants also owed a fiduciary duty to Amazon, either through their employment

   relationship or other trusting relationship with Amazon, which they breached by depriving

   Amazon of the intangible right of their honest services.

          181.    In all instances, the Count I Defendants acted with knowledge and fraudulent intent.

          182.    In all instances, the Count I Defendants knew, or reasonably should have known,

   that their fraudulent kickback scheme would harm Amazon’s economic well-being.

          183.    In committing these acts, the Count I Defendants committed, or agreed to facilitate,

   honest services fraud in violation of 18 U.S.C. § 1346, and their acts amount to racketeering

   activity under 18 U.S.C. § 1961(1).

                                 Pattern of Racketeering Activity
                          Money Laundering in Violation of 18 U.S.C. § 1956

          184.    Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include violations

   of the federal money laundering statute, 18 U.S.C. § 1956.



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 57
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page62
                                                             63of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3668
                                                                             401




          185.    Under 18 U.S.C. § 1956(a)(1)(A)–(B), a person who knows “that the property

   involved in a financial transaction represents the proceeds of some form of unlawful activity” is

   prohibited from conducting a “financial transaction” that involves that property “with the intent to

   promote the carrying on of specific unlawful activity” or “knowing that the transaction is designed

   in whole or in part . . . to conceal or disguise the nature, the location, the source, the ownership, or

   the control of the proceeds of specified unlawful activity.”

          186.    A “financial transaction” is broadly defined in 18 U.S.C. § 1956(c)(3)–(4) to

   include transactions that affect interstate or foreign commerce, such as “a purchase, sale, loan,

   pledge, gift, transfer, delivery, or other disposition,” or various transactions affecting interstate or

   foreign commerce through a financial institution, including “a deposit, withdrawal, transfer

   between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock,

   bond, certificate of deposit, or other monetary instrument.”

          187.    The phrase “specified unlawful activity” is defined in 18 U.S.C. § 1956(c)(7) to

   include, among other things, “any act or activity constituting an offense listed in section 1961(1),”

   of the RICO statute.

          188.    The Count I Defendants repeatedly engaged in money laundering in violation of 18

   U.S.C. § 1956(a)(1)(A) by engaging in transactions using bank accounts at financial institutions

   to further their racketeering activities. First, they regularly transacted business among themselves

   and others affiliated with their unlawful enterprises using the various LLC corporations, Northstar,

   and Villanova Trust. For example, Informant 1 provided Amazon with apparent evidence of at

   least $4.6 million in wired kickback payments from Northstar to Villanova Trust as of December

   14, 2018. Former Northstar COO Timothy Lorman then corroborated these payments and

   discovered two additional wire receipts (dated June 7, 2019 and August 7, 2019) documenting




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 58
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page63
                                                             64of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3669
                                                                             402




   kickback payments from WDC Holdings (Northstar) to Villanova Trust in furtherance of the Lease

   Transaction Enterprise. These wire transfers occurred across state lines, as Northstar is located in

   Colorado and Villanova Trust and its accounts are located in Tennessee. Moreover, the Count I

   Defendants knew that the funds being transferred were derived from the unlawful activities of their

   Lease Transaction Enterprise and associated unlawful acts, including numerous offenses listed in

   18 U.S.C. § 1961(1), as detailed herein. As such, the Count I Defendants violated 18 U.S.C. §

   1956 every time they transacted using funds illicitly derived from the Lease Transactions and every

   time payments were made to Villanova Trust.

          189.    In addition, the Count I Defendants attempted to hide the origins and paths of the

   proceeds of their Lease Transaction Enterprise and related unlawful activities by passing funds

   derived from such activities through Villanova Trust, an entity created by Christian Kirschner, the

   brother of TM Defendant Casey Kirschner, who had legal and ethical duties to Amazon.

   Pattern of Racketeering Activity: Engaging in Monetary Transactions in Property Derived
               from Specified Unlawful Activity in Violation of 18 U.S.C. § 1957

          190.    Under 18 U.S.C. § 1961(1), violations of 18 U.S.C. § 1957 constitute a predicate

   act of racketeering activity.

          191.    One who “knowingly engages . . . in a monetary transaction in criminally derived

   property” violates 18 U.S.C. § 1957 if that property is “of a value greater than $10,000 [and]

   derived from specified unlawful activity.”

          192.    The statute defines “criminally derived property” as property that constitutes

   “proceeds obtained from a criminal offense,” id. at § 1957(f)(2); it further defines “specified

   unlawful activity” as the same unlawful activity defined in 18 U.S.C. § 1956, including acts

   constituting racketeering activity under 18 U.S.C. § 1961(1), id. at § 1957(f)(3).




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 59
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page64
                                                             65of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3670
                                                                             403




           193.   The money that the Count I Defendants derived through the kickback scheme and

   fraudulent dealings were taken at the expense, and to the detriment of, Amazon and its affiliates.

           194.   Relatedly, through the Lease Transaction Enterprise and related unlawful kickbacks

   and other illicit activities, the Count I Defendants committed numerous criminal offenses

   constituting racketeering activity as detailed herein (including wire fraud), which also constitute

   “specified unlawful activity” under 18 U.S.C. § 1957(f)(3). Through this conduct, the Count I

   Defendants derived proceeds.

           195.   As the perpetrators and beneficiaries of the “specified unlawful activity” from

   which the funds were derived, the Count I Defendants knew the money was the product of such

   activity.

           196.   By depositing these funds in at least one bank account held by an interstate financial

   institution, the Count I Defendants engaged in monetary transactions as defined by 18 U.S.C. §

   1957(f)(1). When the Count I Defendants engaged in any subsequent withdrawal, transfer, or

   exchange of these funds, they engaged in further monetary transactions as defined by 18 U.S.C. §

   1957(1).

           197.   As detailed above, Informant 1 provided Amazon with apparent evidence of at least

   $4.6 million in payments from Northstar to Villanova Trust as of December 14, 2018. And Mr.

   Lorman discovered two wires, one for $150,000 and another for $321,028.44, both far in excess

   of the $10,000 threshold required for liability under 18 U.S.C. § 1957. On numerous occasions,

   the Count I Defendants withdrew or transferred portions of these proceeds in excess of $10,000.

           198.   For the foregoing reasons, the Count I Defendants repeatedly violated 18 U.S.C. §

   1957, engaging in further racketeering activity under 18 U.S.C. § 1961(1).




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 60
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page65
                                                             66of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3671
                                                                             404




                                  Pattern of Racketeering Activity:
                             Violation of the Travel Act, 18 U.S.C. § 1952

           199.   Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include violations

   of the “Travel Act,” 18 U.S.C. § 1952, which criminalizes the use of interstate facilities to “(1)

   distribute the proceeds of any unlawful activity; or . . . (3) otherwise promote, manage, establish,

   carry on, or facilitate the promotion, management, establishment, or carrying on, of any unlawful

   activity.”

           200.   The Travel Act defines “unlawful activity” to include “extortion, bribery, or arson

   in violation of laws of the State in which committed or of the United States” as well as acts of

   money laundering in violation of 18 U.S.C. §§ 1956 and 1957.

           201.   For purposes of 18 U.S.C. § 1952, “interstate facilities” are defined to include email,

   mail, telephone calls, text messages, and wire transfers. The Count I Defendants made use of

   interstate facilities in furtherance of their crimes of money laundering.

           202.   The Count I Defendants used wire transfers to make payments and on information

   and belief communicated to each other via phone, e-mail, and/or other electronic means in order

   to further their money laundering activities. The Count I Defendants reside in various states and

   used interstate facilities in furtherance of their crimes of money laundering. For example, multiple

   wire transfers from Northstar in Colorado went to Villanova Trust in Tennessee. Northstar and

   other Defendants domiciled in Colorado, Tennessee, and Nevada conducted business with Amazon,

   which has headquarters and/or principal places of business in Washington State and Virginia. Any

   transactions that the Count I Defendants made with vendors or other business partners located in

   Virginia were also interstate activities that furthered their bribery (kickback) and money

   laundering activities with respect to the Lease Transactions.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 61
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page66
                                                             67of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3672
                                                                             405




          203.    Both to commit acts of bribery and money laundering and to facilitate these acts,

   the Count I Defendants made use of “interstate facilities” to “distribute the proceeds of any

   unlawful activity; or . . . otherwise promote, manage, establish, carry on, or facilitate the promotion,

   management, establishment, or carrying on, of [their] unlawful activity.” Among other things,

   they intentionally engaged in acts of bribery (kickbacks) and money laundering through interstate

   channels, in violation of 18 U.S.C. §§ 1952 and 1956. Their conduct thus constitutes racketeering

   activity in multiple forms according to 18 U.S.C. § 1961(1).

      Predicate Acts of Racketeering Activity Amount to a Pattern of Racketeering Activity
                                   under 18 U.S.C. § 1961(5)

          204.    The Count I Defendants committed and/or aided and abetted the commission of at

   least two or more of the foregoing acts of racketeering. The acts alleged were related to each other

   by virtue of common participants (the Count I Defendants), a common victim (Amazon), a

   common method of commission (perpetration of a kickback and money laundering scheme that

   fraudulently induced Amazon’s business and contracting decisions to the benefit of the Count I

   Defendants), and a common purpose (defrauding and otherwise extracting money and property

   from Amazon for the personal financial gain of the Count I Defendants while concealing their

   unlawful conduct). The Count I Defendants’ conduct thus constitutes a pattern of racketeering

   activity, as defined by 18 U.S.C. § 1961(5).

          205.    The Count I Defendants violated 18 U.S.C. § 1962(a).

          206.    As a direct and proximate result of the Lease Transaction Enterprise and the Count

   I Defendants’ racketeering and other activities, Plaintiffs have been injured in their business and

   property in violation of 18 U.S.C. § 1962(a), which prohibits “any person who has received any

   income derived, directly or indirectly, from a pattern of racketeering activity . . . in which such

   person has participated as a principle . . . to use or invest, directly or indirectly, any part of such



                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 62
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page67
                                                             68of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3673
                                                                             406




   income, or the proceeds of such income, in acquisition of any interest in, or the establishment or

   operation of, any enterprise which is engaged in, or the activities of which affect, interstate or

   foreign commerce.”

          207.    The Count I Defendants violated 18 U.S.C. § 1962(b).

          208.    As a direct and proximate result of the Lease Transaction Enterprise Defendants’

   racketeering activities, Plaintiffs have been injured in their business and property in violation of

   18 U.S.C. § 1962(b), which prohibits “any person through a pattern of racketeering activity . . . to

   acquire or maintain, directly or indirectly, any interest in or control of any enterprise which is

   engaged in, or the activities of which affect, interstate or foreign commerce.”

          209.    The Count I Defendants derived, both directly and indirectly, financial and other

   benefits as a result of their unlawful Lease Transaction Enterprise, including but not limited to the

   kickbacks and other payments they received as a result of their fraud and other enterprise conduct.

          210.    The unlawful proceeds from Defendants’ Lease Transactions Enterprise were used

   in part to operate defendant Northstar, which defendant Brian Watson converted as a vehicle and

   alter ego for the unlawful activities of the Count I Defendants’ racketeering activities. On

   information and belief, Watson commingled his personal finances with Northstar funds and assets.

   Moreover, Watson is listed as the owner of the various Northstar-associated entities—notably

   Defendants Sterling NCP FF LLC, Manassas NCP FF LLC, and NSIPI Administrative Manager,

   LLC—that until April 2, 2020, had ownership interests and/or management responsibilities for

   Lease Transaction properties through NSIPI Data Center Venture, LLC, the joint venture that

   (through IPI) recently terminated all Northstar-related interests in the venture.




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 63
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page68
                                                             69of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3674
                                                                             407




          211.    The Count I Defendants maintain control of the Lease Transaction Enterprise,

   including defendants Northstar and Villanova Trust, which entities engage in interstate commerce

   and whose activities affect interstate commerce.

          212.    The Count I Defendants violated 18 U.S.C. § 1962(c) by “conduct[ing] or

   participat[ing], directly or indirectly, in the conduct of such enterprise’s affairs through a pattern

   of racketeering activity.”

          213.    The Count I Defendants also violated 18 U.S.C. § 1962(d), which prohibits “any

   person to conspire to violate any of the provisions of” 18 U.S.C. §§ 1962(a)-(c), because they

   knowingly agreed to commit, and subsequently engaged in, a pattern of racketeering activity.

          214.    Amazon was injured in its business and property by reason of the Count I

   Defendants’ violations of 18 U.S.C. § 1962(a), (b), (c), and (d). The injuries to Amazon caused

   by reason of these violations include, but are not limited to: millions of dollars in kickback

   payments; the fees and costs Amazon incurred by working to remove Defendants, their agents,

   and those acting in concert with them from their roles on the affected sites, including attorneys’

   fees and costs associated with preparing, executing, and enforcing the February 19, 2020 Lease

   Continuity Agreement; the fees, costs, and reputational damage Amazon incurred due to site

   disruption and development delays; the fees and costs associated with investigating, exposing, and

   defending against Defendants’ pervasive fraud and other misconduct; the fees and costs associated

   with complying with federal law enforcement agencies’ investigations of Defendants’ misconduct;

   damage to Amazon’s business reputation and goodwill, including damage to Amazon’s business

   relationships with entities and individuals associated with the affected Virginia real property sites;

   the impairment of Amazon’s legal entitlement to business relationships and to make business




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 64
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page69
                                                             70of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3675
                                                                             408




   decisions free from outside pressure wrongfully imposed; and the denial of Amazon’s right to

   control both the disposition of its assets and its risk of loss.

            215.   These injuries to Amazon were a direct, proximate, and reasonably foreseeable

   result of the Count I Defendants’ violations of 18 U.S.C. § 1962(a), (b), (c), and (d). Amazon has

   been and will continue to be injured in its business and property in an amount to be determined at

   trial.

            216.   Pursuant to RICO, 18 U.S.C. § 1964(c), Amazon is entitled to recover treble

   damages, plus costs and attorneys’ fees, from the Count I Defendants.

                                              COUNT II
                                      Direct Purchase Enterprise
                         in Violation of RICO, 18 U.S.C. § 1962(a), (b), (c), (d)

            217.   Plaintiffs incorporate all preceding paragraphs by reference.

            218.   This count is against Defendants White Peaks Capital, NOVA PWC LLC,

   Northstar, Brian Watson, Casey Kirschner, Carleton Nelson, AllCore Development LLC, Cheshire

   Ventures LLC, Finbrit Holdings LLC, and various Does (collectively the “Count II Defendants”).

            219.   Each Count II Defendant is a “person” as required by 18 U.S.C. § 1961(3).

            220.   The Direct Purchase Enterprise, consisting of each Count II Defendant, is an

   “enterprise” as defined in 18 U.S.C. § 1961(4), associated for the common purpose of profiting

   from acquisitions, investments, and business activities of Amazon through fraud and the

   perpetration of a kickback scheme in which business and payments were made to Defendants in

   connection with the White Peaks Purchase Transaction.

            221.   Amazon reasonably relied on the Count II Defendants’ representations and

   assurances that they were conducting business ethically, legally, and according to the applicable

   rules laid out in various agreements between Amazon and the Count II Defendants. This reliance

   resulted in harm to Amazon by, among other things, causing Amazon to enter into agreements they


                                                       PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 65
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page70
                                                             71of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3676
                                                                             409




   would not have otherwise entered, to pay more than it would have otherwise paid, and to lose the

   honest service of its own employees.

          222.    The Count II Defendants acted with the intention of securing and sharing between

   themselves the proceeds of a transaction that, absent the combination and illicit payments, would

   not have taken place or would not have resulted in the prices that were agreed to. The agreement

   between the Count II Defendants resulted in a higher purchase price that Amazon otherwise would

   not have paid. As a result, Amazon suffered economic and reputational harm.

          223.    The Count II Defendants participated in the Direct Purchase Enterprise with the

   purpose of extracting a payment from Amazon that they would not have received absent the

   undisclosed and illegal relationship between the Defendants.

          224.    The pattern of racketeering has been continuous.              The Supreme Court has

   recognized that “continuity” is “both a closed and open-ended concept, referring either to a closed

   period of repeated conduct, or to past conduct that by its nature projects into the future with a threat

   of repetition.” H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229, 241 (1989).

          225.    The predicate acts in the Direct Purchase Enterprise stretched over a substantial

   period of time. This scheme also presented significant risk of being repeated and even expanded

   into different markets outside of Northern Virginia. Had Amazon not discovered the actions of

   the Count II Defendants, they would have been free to duplicate their actions.

          226.    The nature of Count II Defendants’ predicate actions projects into the future with a

   threat of repetition. The predicate acts required to successfully enact the Count II Defendants’

   scheme functioned as part of their regular course of business, pointing to a plan of future repetition

   of the Direct Purchase Enterprise, absent the discovery of their actions.




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 66
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page71
                                                             72of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3677
                                                                             410




                                 Pattern of Racketeering Activity
             Multiple Instances of Wire Fraud in Violation of 18 U.S.C. §§ 1343, 1346

          227.    The Count II Defendants agreed to and did conduct and participate in the conduct

   of the Direct Purchase Enterprise’s affairs through a pattern of racketeering activity and for the

   unlawful purpose of intentionally defrauding Plaintiffs.

          228.    The Count II Defendants conducted and participated, directly or indirectly, in the

   conduct, management, or operation of the Direct Purchase Enterprise’s affairs through repeated

   acts of racketeering activity amounting to a “pattern of racketeering activity” within the meaning

   of RICO, 18 U.S.C. § 1961(5).

          229.    “Racketeering activity” is defined in 18 U.S.C. § 1961(1) to include, among other

   crimes, violations of 18 U.S.C. § 1343 (wire fraud). Anyone “having devised or intending to

   devise any scheme or artifice to defraud, or for obtaining money or property by means of false or

   fraudulent pretenses, representations, or promises” is prohibited from making use of “the wires”

   “for the purpose of executing such scheme or artifice” under 18 U.S.C. § 1343. “For purposes of

   this chapter, the term ‘scheme or artifice to defraud’ includes[, but is not limited to,] a scheme or

   artifice to deprive another of the intangible right of honest services.” 18 U.S.C. § 1346.

          230.    Pursuant to and in furtherance of their unlawful activities, the Count II Defendants’

   Direct Purchase Enterprise committed multiple related acts of wire fraud as described in 18 U.S.C.

   § 1343 by “devis[ing] [a] scheme or artifice to defraud” and by “obtaining money [and] property . . .

   by means of false or fraudulent pretenses, representations, or promises” and by transmitting or

   causing “to be transmitted by means of wire” “writings, signs, signals, pictures, or sounds for the

   purpose of executing such scheme or artifice.”

          231.    These racketeering acts include bank wire payments among the Count II

   Defendants to secure the sale and settlement of Plaintiffs’ direct purchase of the White Peaks



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 67
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page72
                                                             73of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3678
                                                                             411




   commercial real estate parcel in 2019.        Specifically, the Count II Defendants directed the

   “Exchange Escrow Funds” to “be disbursed directly to Realty Exchange Corporation by wire for

   placement in the qualified exchange escrow account.” Ex. 46. The Count II Defendants also wired

   the funds through First VA Community Bank, 11325 Random Hills Rd., Fairfax, VA 22030, to a

   beneficiary address at 7400 Heritage Village Plaza, #102, Gainesville, VA 20155. Id. The Count

   II Defendants also directed or caused the payment of approximately $5 million in proceedings

   from the Direct Purchase Enterprise to a personal bank account registered to Count II Defendant

   Brian Watson in or around the fall of 2019.

          232.    In all instances, the Count II Defendants acted with knowledge and fraudulent intent.

          233.    In committing these acts, the Count II Defendants committed wire fraud in violation

   of 18 U.S.C. § 1343, and their acts amount to racketeering activity under 18 U.S.C. § 1961(1).

                                Pattern of Racketeering Activity
                         Money Laundering in Violation of 18 U.S.C. § 1956

          234.    Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include violations

   of the federal money laundering statute, 18 U.S.C. § 1956.

          235.    Under 18 U.S.C. § 1956(a)(1)(A)-(B), a person who “know[s] that the property

   involved in a financial transaction represents the proceeds of some form of unlawful activity” is

   prohibited from conducting a “financial transaction” that involves that property (i) “with the intent

   to promote the carrying on of specified unlawful activity” or (ii) “knowing that the transaction is

   designed in whole or in part . . . to conceal or disguise the nature, the location, the source, the

   ownership, or the control of the proceeds of specified unlawful activity.”

          236.    A “financial transaction” is broadly defined in 18 U.S.C. § 1956(c)(3)–(4) to

   include transactions that affect interstate or foreign commerce, such as “a purchase, sale, loan,

   pledge, gift, transfer, delivery, or other disposition,” or various transactions affecting interstate or



                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 68
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page73
                                                             74of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3679
                                                                             412




   foreign commerce through a financial institution, including “a deposit, withdrawal, transfer

   between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock,

   bond, certificate of deposit, or other monetary instrument.”

          237.    The phrase “specified unlawful activity” is defined in 18 U.S.C. § 1956(c)(7) to

   include, among other things, “any act or activity constituting an offense listed in section 1961(1),”

   of the RICO statute.

          238.    The Count II Defendants engaged in money laundering in violation of 18 U.S.C. §

   1956(a)(1)(A) by engaging in transactions using bank accounts to further their racketeering

   activities. Specifically, the Count II Defendants directed the “Exchange Escrow Funds” to “be

   disbursed directly to Realty Exchange Corporation by wire for placement in the qualified exchange

   escrow account.” Ex. 46. The Count II Defendants also wired the funds through First VA

   Community Bank, 11325 Random Hills Rd., Fairfax, VA 22030, to a beneficiary address at 7400

   Heritage Village Plaza, #102, Gainesville, VA 20155. Id.

          239.    On information and belief, the Count II Defendants subsequently directed or caused

   to be paid a portion of the funds they received from Amazon for the White Peaks sale to at least

   one account held for the benefit of the TM Defendants. On information and belief, TM Defendant

   Casey Kirschner used at least a portion of these funds for personal gain, including to finance the

   real property and improvements known as 35 Queensland Lane North in in Plymouth, Minnesota

   at issue in the federal civil forfeiture action the United States filed in rem against that property and

   improvements in this Court on June 1, 2020. Ex. 12.

          240.    The Count II Defendants also directed or caused the payment of approximately $5

   million in proceeds from the Direct Purchase Enterprise to a personal bank account registered to

   Count II Defendant Brian Watson in or around the fall of 2019. The Count II Defendants knew




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 69
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page74
                                                             75of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3680
                                                                             413




   that the funds being moved to these accounts were derived from the unlawful activities of their

   enterprise, including numerous offenses listed in 18 U.S.C. § 1961(1), as detailed herein. As such,

   the Count II Defendants violated 18 U.S.C. § 1956.

          241.    In addition, the Count II Defendants attempted to hide the origin and path of the

   proceeds of their unlawful activities, in violation of 18 U.S.C. § 1956(a).

    Pattern of Racketeering Activity: Engage in Monetary Transactions in Property Derived
                from Specified Unlawful Activity in Violation of 18 U.S.C. § 1957

          242.    Under 18 U.S.C. § 1961(1), violations of 18 U.S.C. § 1957 constitute a predicate

   act of racketeering activity.

          243.    One who “knowingly engages . . . in a monetary transaction in criminally derived

   property” violates 18 U.S.C. § 1957 if that property is “of a value greater than $10,000 [and]

   derived from specified unlawful activity.”

          244.    The statute defines “criminally derived property” as property that constitutes

   “proceeds obtained from a criminal offense;” it further defines “specified unlawful activity” as the

   same unlawful activity defined in 18 U.S.C. § 1956, including acts constituting racketeering

   activity under 18 U.S.C. § 1961(1).

          245.    The Count II Defendants directed or caused the payment of over $5 million in

   proceeds from the Direct Purchase Enterprise to bank accounts held for the benefit of Count II

   Defendants Casey Kirschner, Carleton Nelson, and Brian Watson in or around the period from

   July to September 2019. The funds were fruit of the Count II Defendants’ unlawful activities

   related to their Direct Purchase Enterprise.

          246.    The Count II Defendants thereby repeatedly violated 18 U.S.C. § 1957, engaging

   in further racketeering activity under 18 U.S.C. § 1961(1).




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 70
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page75
                                                             76of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3681
                                                                             414




                                   Pattern of Racketeering Activity
                             Violation of the Travel Act, 18 U.S.C. § 1952

          247.    Racketeering activity is further defined in 18 U.S.C. § 1961(1) to include violations

   of the “Travel Act,” 18 U.S.C. § 1952, which criminalizes the use of a facility in “interstate . . .

   commerce” to “(1) distribute the proceeds of any unlawful activity; or . . . (3) otherwise promote,

   manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying

   on, of any unlawful activity.”

          248.    The Travel Act defines “unlawful activity” to include “extortion, bribery, or arson

   in violation of laws of the State in which committed or of the United States” as well as acts of

   money laundering in violation of 18 U.S.C. §§ 1956 and 1957.

          249.    For purposes of 18 U.S.C. § 1952, a “facility in interstate . . . commerce” includes

   email, mail, telephone calls, text messages, and wire transfers. The Count II Defendants made use

   of interstate facilities in furtherance of their crimes of money laundering.

          250.    The Count II Defendants used wire transfers to make payments and on information

   and belief communicated to each other via phone and e-mail in order to further their money

   laundering activities.

          251.    Both to commit acts of bribery (kickbacks) and money laundering and to facilitate

   their acts of bribery and money laundering, the Count II Defendants made use of a “facility in

   interstate . . . commerce” to “distribute the proceeds of any unlawful activity; or . . . otherwise

   promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or

   carrying on, of [their] unlawful activity.” They intentionally engaged in acts of bribery and money

   laundering through interstate channels, in violation of 18 U.S.C. §§ 1952 and 1956. Their conduct

   thus constitutes racketeering activity in multiple forms according to 18 U.S.C. § 1961(1).




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 71
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page76
                                                             77of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3682
                                                                             415




      Predicate Acts of Racketeering Activity Amount to a Pattern of Racketeering Activity
                                   Under 18 U.S.C. § 1961(5)

          252.    The Count II Defendants each committed and/or aided and abetted the commission

   of at least two or more of the foregoing acts of racketeering. The alleged acts were related to each

   other by virtue of common participants (the Count II Defendants), a common victim (Amazon), a

   common method of commission (fraud to induce Amazon to pay a premium on property

   acquisition), and a common purpose (defrauding and otherwise extracting money and property

   from Amazon for the personal financial gain of the Count II Defendants while concealing their

   unlawful conduct). The Count II Defendants’ conduct thus constitutes a pattern of racketeering

   activity, as defined by 18 U.S.C. § 1961(5).

          253.    The Count II Defendants violated 18 U.S.C. § 1962(a).

          254.    As a direct and proximate result of the Count II Defendants’ racketeering activities,

   Plaintiffs have been injured in their business and property in violation of 18 U.S.C. § 1962(a),

   which prohibits “any person who has received any income derived, directly or indirectly, from a

   pattern of racketeering activity . . . in which such person has participated as a principle . . . to use

   or invest, directly or indirectly, any part of such income, or the proceeds of such income, in

   acquisition of any interest in, or the establishment or operation of, any enterprise which is engaged

   in, or the activities of which affect, interstate or foreign commerce.”

          255.    The Count II Defendants violated 18 U.S.C. § 1962(b).

          256.    As a direct and proximate result of the Count II Defendants’ racketeering activities,

   Plaintiffs have been injured in their business and property in violation of 18 U.S.C. § 1962(b),

   which prohibits “any person through a pattern of racketeering activity . . . to acquire or maintain,

   directly or indirectly, any interest in or control of any enterprise which is engaged in, or the

   activities of which affect, interstate or foreign commerce.”



                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 72
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page77
                                                             78of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3683
                                                                             416




           257.    The Count II Defendants maintain control of the Direct Purchase Enterprise,

   including defendants White Peaks Capital and NOVA WPC LLC, which entities engage in

   interstate commerce and/or whose activities affect interstate commerce.

           258.    The Count II Defendants violated 18 U.S.C. § 1962(c) by “conduct[ing] or

   participat[ing], directly or indirectly, in the conduct of such enterprise’s affairs through a pattern

   of racketeering activity.”

           259.    The Count II Defendants also violated 18 U.S.C. § 1962(d), which prohibits “any

   person to conspire to violate any of the provisions of” 18 U.S.C. §§ 1962(a)–(c), because they

   knowingly agreed to commit, and subsequently engaged in, a pattern of racketeering activity.

           260.    Amazon was injured in its business and property by reason of the Count II

   Defendants’ violations of 18 U.S.C. §§ 1962(a), (b), (c), and (d). The injuries to Amazon caused

   by reason of these violations include, but are not limited to: the purchase of real property in

   Virginia unlawfully inflated above its fair market value by millions of dollars; the fees and costs

   Amazon incurred by working to remove several Count II Defendants, their agents, and those acting

   in concert with them from their roles on related Northstar-affiliated Virginia property sites,

   including attorneys’ fees and costs associated with preparing, executing, and enforcing the

   February 19, 2020 Lease Continuity Agreement; the fees and costs associated with investigating,

   exposing, and defending against Defendants’ pervasive fraud and other misconduct; the fees and

   costs associated with complying with multiple federal law enforcement agencies’ investigations

   of Defendants’ misconduct; damage to Amazon’s business reputation and goodwill; the

   impairment of Amazon’s legal entitlement to business relationships and to make business

   decisions free from outside pressure wrongfully imposed; and the denial of Amazon’s right to

   control both the disposition of its assets and its risk of loss.




                                                       PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 73
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page78
                                                             79of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3684
                                                                             417




            261.   These injuries to Amazon were a direct, proximate, and reasonably foreseeable

   result of the Count II Defendants’ violations of 18 U.S.C. § 1962(a), (b), (c), and (d). Amazon has

   been and will continue to be injured in its business and property in an amount to be determined at

   trial.

            262.   Pursuant to RICO, 18 U.S.C. § 1964(c), Amazon is entitled to recover treble

   damages, plus costs and attorneys’ fees, from the Count II Defendants.

                                            COUNT III
                               Detinue Pursuant to Va. Code § 8.01-114

            263.   Plaintiffs incorporate all preceding paragraphs by reference.

            264.   “An action for detinue lies when a party unlawfully withholds the personal property

   of another.” Secureinfo Corp. v. Telos Corp., 387 F. Supp. 2d 593, 620 (E.D. Va. 2005) (citing

   Va. Code § 8.01-114). In a detinue action, “[t]he plaintiff must merely allege that it owns the

   chattel and that the defendant unlawfully withholds it.” Id.

            265.   Further, under Virginia law, “[i]t shall be sufficient ground for an action for pretrial

   levy or seizure of an attachment if the specific personal property sought to be levied or seized

   [w]ill be sold, removed, secreted or otherwise disposed of by the defendant, in violation of an

   obligation to the plaintiff, so as not to be forthcoming to answer the final judgment of the court

   respecting the same.” Va. Code § 8.01-534(B)(1). “[A]n attachment in equity under Virginia

   Code 8.01-534” is satisfied if the district court makes factual findings supporting, among other

   things, “any incident of self-dealing” or “any incident of secret manipulation of a financial

   transaction for an unlawful purpose.” United States v. Cohen, 152 F.3d 321, 326 (4th Cir. 1998).

            266.   The Count I Defendants fraudulently induced the Plaintiffs to sign multiple lease

   agreements. In signing each Lease they warranted that “[n]o . . . agreements, oral or written, have

   been made by Landlord [Defendants] . . . which are not contained in the . . . Lease Documents.”



                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 74
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page79
                                                             80of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3685
                                                                             418




   Ex. 24 ¶ 33. And in the immediately ensuing paragraph, titled “Brokers,” Northstar “represent[ed]

   and warrant[ed] that it has dealt with no broker, agent or other person in connection with this

   transaction and that no broker, agent or other person brought about this transaction, other than the

   brokers, if any, set forth [at the start of the] Lease.” Id. at ¶ 34. In all of Defendants’ Leases, the

   “Brokers” line on page 1 states “N/A,” id. at 1, and in each Lease, the Count I Defendants

   represented that there were “no management agreements, services, maintenance, or other

   contracts . . . relating to the Project . . . other than those” that had been “disclosed in writing” to

   Amazon, id. at 207. The Leases also state that the Northstar parties “dealt with no brokers, finders

   or the like in connection with th[e] transaction,” and that Amazon (as Tenant) would not have to

   pay or reimburse the Northstar-affiliated Landlords for any “legal, accounting or professional fees

   and costs incurred in connection with lease negotiations.” Id. at 6, 209.

          267.    In a scheme orchestrated by Defendant Watson and facilitated at his direction

   through Defendant WDC Holdings, the Count I Defendants charged Amazon fees and costs that

   were outside the permitted scope of the Lease Agreements. Watson and WDC Holdings then

   transferred those fees and costs to Defendant Villanova Trust, which thereafter disbursed those

   funds to former Amazon employees Casey Kirschner and Carlton Nelson, and Villanova Trust

   Trustee Christian Kirschner. The so-called management services, broker and finder fees, and other

   “professional fees and costs incurred in connection with lease negotiations” were never disclosed

   to Plaintiffs. Id. These “incident[s] of self-dealing” and “secret manipulation[s] of . . . financial

   transaction[s] for an unlawful purpose” “are shown in the multitude of exhibits and affidavits” that

   the Plaintiffs have submitted to the Court, and satisfy the issuance of a prejudgment attachment

   under Virginia law. Cohen, 152 F.3d at 326.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 75
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page80
                                                             81of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3686
                                                                             419




          268.    Through the Leased Transaction Enterprise, the Count I Defendants obtained

   “specific personal property” that the Plaintiffs now seek “to be levied or seized” given the risk that

   they will be “disposed of by the [Count I Defendants].” See Va. Code § 8.01-534(B)(1). The

   specific personal property totals at least $21,362,983.84. This sum encompasses the $5 million in

   White Peaks proceeds the Northstar Defendants admit they received in 2019. And the remainder

   represents the sum of specific amounts that Defendant Casey Kirschner expressly designated as

   representing just his “share” of the Northstar Lease Transaction fees in a file recovered from his

   company laptop: $4,150,000 (Shaw Rd.), $8,500,000 (Quail Ridge), $3,600,000 (Manassas Lease

   Transactions). Ex. 10; Dkt. 57 ¶ 2. For this reason alone, the corpus of funds the PI designates

   for judgment security represents only a highly conservative and clearly documented portion of the

   Amazon property the Northstar Defendants and their co-conspirators unlawfully procured from

   the company, which included more than just the kickback “shares” specifically designated to flow

   to Casey Kirschner. Although the Northstar Defendants dispute that they actually received all of

   these funds, they do not deny making nine wire payments totaling $5,112,983.84 to Villanova

   Trust pursuant to their 2018 Referral Agreement on the Amazon Lease Transactions. Ex 11, Dkt.

   57 ¶ 4. These payments relate direct to real estate transactions that occurred in Virginia, and are

   therefore subject to a claim for detinue under Virginia law.

          269.    The $17,730,000 that Plaintiffs overpaid White Peaks Capital and NOVA PWC

   LLC and the $5,000,000 from that corpus these two defendants wired to Watson and WDC

   Holdings after an undisclosed October 2019 “settlement” also qualify for pretrial attachment under

   Virginia law. White Peaks Capital and NOVA PWC LLC inflated the price of the transaction—

   unknowingly to Plaintiffs, who believed that they were paying a price that was negotiated in the

   absence of fraud or self-dealing. This type of manipulation is precisely the type of action that the




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 76
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page81
                                                             82of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3687
                                                                             420




   Fourth Circuit has recognized as supporting a detinue claim under Virginia law. See Cohen, 152

   F.3d at 326. This fraudulent Direct Purchase Enterprise resulted in the Count II Defendants

   obtaining a specific amount of money from the Plaintiffs. This transaction concerned real property

   located in Loudon County, Virginia, and the initial seller of the property (41992 John Mosby

   Highway LLC) is a Virginia limited liability company. See Ex. 47. The property for which

   Plaintiffs now seek attachment is Virginia property recoverable in detinue under Virginia law.

                                              COUNT IV
                                                Fraud

          270.    Plaintiffs incorporate all preceding paragraphs by reference.

          271.    In Virginia, a party “alleging fraud must prove by clear and convincing evidence

   (1) a false representation, (2) of a material fact, (3) made intentionally and knowingly, (4) with

   intent to mislead, (5) reliance by the party misled, and (6) resulting damage to him.” Thompson v.

   Bacon, 425 S.E.2d 512, 514 (Va. 1993).

          272.    Defendants made false representations because they represented and warranted to

   Amazon that: (i) they did not pay or receive any undisclosed referral or other fees to third parties

   in relation to the Virginia Lease Transaction sites or White Peaks Purchase; and (ii) the Lease

   Transactions and White Peaks Purchase were competitive fair market deals executed in Amazon’s

   best interests and in compliance with all relevant laws and Amazon’s Code of Conduct.

          273.    The facts that Defendants misrepresented or omitted were material. As noted, a

   central component of the Lease Transactions was the parties’ agreement that Amazon’s contract

   partners had “no” undisclosed special arrangements or compensation commitments to third parties,

   and that employees responsible for ensuring the execution of those transactions would comply

   with all relevant laws and codes of conduct. Amazon’s execution of the White Peaks transaction

   was expressly premised on the understanding that the Company was paying a competitive market



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 77
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page82
                                                             83of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3688
                                                                             421




   price in an arms-length transaction, not one unlawfully inflated by millions of dollars due to

   Defendants’ fraud and kickback scheme.

          274.    Defendants    knowingly    and     intentionally     made     the    above    and     other

   misrepresentations or omissions to Plaintiffs to induce them to enter into the Lease Transactions

   and White Peaks Purchase that Defendants knew involved prohibited and/or undisclosed payments.

   The Count I Defendants knew at the time they represented they had no undisclosed third party

   arrangements concerning the Lease Transactions with Amazon that they would channel payments

   through Northstar’s kickback (“Independent Contractor”) agreement with Villanova Trust, which

   in turn resulted in payments to former Amazon TMs, including Casey Kirschner and Carleton

   Nelson, and others in violation of applicable laws and Amazon’s Code of Conduct, and, on

   information and belief, inflated many contracts governing the affected Virginia real property sites

   above their competitive market price. Count II Defendants likewise intentionally sold the White

   Peaks property to Amazon at a price they knew was not the competitive market price represented

   to Amazon in accordance with its procurement standards.

          275.    Defendants made these misrepresentations and omissions with the intent to mislead

   Amazon and fraudulently induce it to award them lease and purchase contracts (on all of the

   Virginia Leased Transaction properties and the White Peaks Purchase) so they could reap millions

   of dollars in unlawful fees and other payments.

          276.    Plaintiffs relied on Defendants’ misrepresentations and omissions to their detriment.

   Amazon entered into the Lease Transactions in reliance on Defendants’ misrepresentations that no

   undisclosed fees would be paid on the transactions, that the transactions were in Amazon’s best

   interests and in compliance with Amazon’s Code of Conduct, and that the price Amazon paid for

   the Leases and the White Peaks Purchase were competitive market prices. Indeed, “Amazon would




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 78
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page83
                                                             84of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3689
                                                                             422




   not, under any circumstances, have approved [these] real estate transactions . . . had [it] been aware

   of the undisclosed conflicts of interest and ‘referral’ agreement arrangement between Northstar

   and Christian Kirschner/Villanova Trust.” Dkt. 44 ¶ 20. And the Defendants knew that Amazon

   would not have proceeded with the transactions had Amazon known of the payments channeled to

   Amazon employees and their relatives. As a direct result of Amazon’s reliance on Defendants’

   material misrepresentations and omissions, Amazon sustained at least tens of millions of dollars

   in damages, including but not limited to the inflated purchase price on the White Peaks property

   and the costs and fees it paid to members of the Leased Transaction Enterprise on contracts they

   procured through fraud and kickbacks.

          277.      Plaintiffs’ reliance on Defendants’ misrepresentations and/or omissions resulted in

   damages to Plaintiffs.

                                              COUNT V
                   Tortious Interference with Contractual and/or Business Relations

          278.      Plaintiffs incorporate all preceding paragraphs by reference.

          279.      The elements of tortious interference are: “(1) the existence of a valid contractual

   relationship or business expectancy; (2) knowledge of the relationship or expectancy on the part

   of the interferor; (3) intentional interference inducing or causing a breach or termination of the

   relationship or expectancy; and (4) resultant damage to the party whose relationship or expectancy

   has been disrupted.” Schaecher v. Bouffault, 772 S.E.2d 589, 602 (Va. 2015).

          280.      Plaintiffs entered into contractual relationships and/or business expectancies with

   Defendants, their affiliates, and other partners as alleged herein.

          281.      Defendants had knowledge of these contracts, relationships, or business

   expectancies.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 79
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page84
                                                             85of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3690
                                                                             423




          282.    Defendants acted intentionally to induce or cause a breach or termination of

   Plaintiffs’ contractual relationships or business expectancies by, among other things, charging fees

   that were not authorized by Plaintiffs and/or were affirmatively prohibited by Plaintiffs’ contracts

   and/or business policies and practices, and otherwise engaging in unlawful conduct that impeded

   or injured Plaintiffs’ contractual or business relationships with non-defendant parties.

          283.    Plaintiffs have been harmed by, and are suffering from ongoing and imminent

   threats of additional harm from, Defendants’ tortious interference with Plaintiffs’ contractual

   and/or business relations as detailed above and in the Application accompanying this Corrected

   Verified First Amended Complaint. Injury and damages include, but are not limited to: irreparable

   harm to the business relationships at the affected Virginia real property sites; immediate economic

   damages resulting from inflated and fraudulent transaction costs and non-competitive bidding;

   damages associated with replacing Northstar and other Defendant-affiliated entities at the affected

   sites, which transition involved substantial business time, attorneys’ fees, and site responsibilities;

   and damages caused by site disruption, development delays, and the associated loss of goodwill,

   and reputational harm. Although many of these harms are compensable in money damages, the

   injury to Amazon’s ongoing business and business relationships is not, and regardless injunctive

   relief is necessary to prevent the Defendants from spoliating evidence and assets essential to

   recovery of monetary relief.

                                              COUNT VI
                                            Civil Conspiracy

          284.    Plaintiffs incorporate all preceding paragraphs by reference.

          285.    In Virginia, a common law claim of civil conspiracy lies where “a plaintiff sustains

   damages as a result of an act that is itself wrongful or tortious.” Dunlap v. Cottman Transmission

   Sys., LLC, 754 S.E.2d 313, 317 (Va. 2014). Virginia law also recognizes a statutory claim of civil



                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 80
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page85
                                                             86of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3691
                                                                             424




   conspiracy where “two or more persons who combine, associate, agree, mutually undertake or

   concert together for the purpose of (i) willfully and maliciously injuring another in his reputation,

   trade, business or profession by any means whatever or (ii) willfully and maliciously compelling

   another to do or perform any act against his will, or preventing or hindering another from doing or

   performing any lawful act.” Va. Code § 18.2-499(A).

          286.    As alleged in Paragraphs 30 to 90 herein, Defendants have conspired to engage in

   fraud, tortious interference with contractual and business relationships, and unlawful racketeering

   and enterprise activity against Plaintiffs.

          287.    Under the statutory claim for civil conspiracy, Plaintiffs are entitled to “recover

   three-fold the damages by him sustained, and the costs of suit, including a reasonable fee to

   plaintiff’s counsel.” Va. Code § 18.2-500(A). Amazon is also entitled to “loss of profits.” Id.

          288.    The statute further provides for equitable relief, stating that the “court shall have

   jurisdiction to . . . issue injunctions pendente lite and permanent injunctions and to decree damages

   and costs of suit, including reasonable counsel fees to complainants’ and defendants’ counsel.”

   Va. Code § 18.2-500(B).

                                              COUNT VII
                                           Breach of Contract

          289.    Plaintiffs incorporate all preceding paragraphs by reference.

          290.    In Virginia, “the elements of a breach of contract action are (1) a legally enforceable

   obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of that obligation;

   and (3) injury or damage to the plaintiff caused by the breach of obligation.” Ulloa v. QSP, Inc.,

   624 S.E.2d 43, 48 (Va. 2006).

          291.    Plaintiffs and their affiliates executed contracts with Defendants stating, among

   other things, that Defendants did not have any third party broker, finder, or similar referral



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 81
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page86
                                                             87of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3692
                                                                             425




   contracts or arrangements in relation to the Virginia Lease Transaction sites or White Peaks

   Purchase, and that the Lease Transactions and White Peaks Purchase were competitive, fair market

   deals executed in Amazon’s best interests and in compliance with all relevant laws and Amazon’s

   Code of Conduct. Notably, the Lease agreements between Amazon and the Northstar-affiliated

   landlord LLCs for the Virginia Lease Transaction sites warranted that:                 (i) there “are no

   management agreements, service, maintenance or other contracts . . . relating to the Project . . .

   other than those” that were “disclosed in writing” to Amazon; (ii) the Northstar parties “dealt with

   no brokers, finders or the like in connection with this transaction,”; and (iii) Amazon (as Tenant)

   would not have to pay or reimburse the Northstar-affiliated Landlords for any “legal, accounting,

   or professional fees and costs incurred in connection with lease negotiations.” Ex. 24 at 7, 207,

   209; MacDonald Decl. ¶ 32. Further, in signing each Lease Defendants warranted that “[n]o . . .

   agreements, oral or written, have been made by Landlord [Defendants] . . . which are not contained

   in the . . . Lease Documents.” Ex. 24 ¶ 33. In the immediately preceding paragraph titled “Brokers,”

   Northstar “represent[ed] and warrant[ed] that it has dealt with no broker, agent or other person in

   connection with this transaction and that no broker, agent or other person brought about this

   transaction, other than the brokers, if any, set forth [at the start of the] Lease.” Id. ¶ 34. In all of

   Defendants’ Leases, the “Brokers” line on page 1 states “N/A,” id. at 1.

          292.    The Count I Defendants knew at the time they induced Plaintiffs to sign contracts

   concerning the Lease Transaction sites that they had previously executed a “referral” agreement

   as part of the kickback scheme and would in fact charge undisclosed and prohibited amounts to

   Amazon, including to inflated commissions, unauthorized site fees, and kickback payments they

   funneled through Villanova Trust. Amazon has been damaged in amounts totaling at least $50

   million as a result of Defendants’ knowing breach of their contract provisions and warranties.




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 82
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page87
                                                             88of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3693
                                                                             426




          293.    Plaintiffs also executed Agreements with the TM Defendants that provide, among

   other things, that: (i) Amazon “has been induced to employ [the TM Defendant] by [the TM

   Defendant’s] representation that [he] will abide by and be bound by each of the convenants and

   restraints in th[e] Agreement”; (ii) “[a]ny breach of this Agreement may cause Amazon irreparable

   harm for which there is no adequate remedy at law”; and that (iii) the TM Defendants will “hold

   all Confidential Information in strictest confidence and will not acquire, use, publish, disclose, or

   communicate any Confidential Information except as required in connection with [their] work

   without the prior written approval of an authorized officer of Amazon.”

          294.    These Agreements further warrant that, “[d]uring employment and for 18 months

   after the Separation Date,” the TM Defendants “will not, directly or indirectly, whether on [their]

   own behalf or on behalf of any other entity”:         (i) engage in or support the development,

   manufacture, marketing, or sale of any product or service that competes or is intended to compete

   with any product or service sold, offered, or otherwise provided by Amazon (or intended to be

   sold, offered, or otherwise provided by Amazon in the future) that Employee worked on or

   supported, or about which Employee obtained or received Confidential Information”; (ii) “solicit

   business from any Customer of any product or service that Employee worked on or supported, or

   about which Employee obtained or received Confidential Information”; (iii) “encourage any

   Customer or Business Partner to cease doing business with Amazon or to terminate or limit an

   existing relationship or arrangement with Amazon”; (iv) “solicit or otherwise encourage any

   employee, contractor, or consultant of Amazon (“Amazon Personnel”) to terminate any

   employment or contractual relationship with Amazon” or “disclose information to any other

   individual or entity about Amazon Personnel that could be used to solicit or otherwise encourage

   Amazon Personnel to form new business relationships with that or another individual or entity”;




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 83
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page88
                                                             89of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3694
                                                                             427




   or (iv) “otherwise interfere with the performance by current or former Amazon Personnel of their

   obligations or responsibilities to Amazon.”

          295.    The TM Defendants breached all and continue to violate all of these provisions in

   the course of conducting their unlawful pay-to-play scheme for Amazon real estate business,

   including by participating in the Lease Transaction Enterprise and Direct Purchase Enterprise.

          296.    These breaches have not been cured and have caused Amazon to suffer irreparable

   harm in the form of damage to its good will, business relationships, and reputation.

          297.    Defendants’ breaches have also caused Amazon to suffer pecuniary harm and

   damages in amounts to be determined at trial.

                                           COUNT VIII
                              Unjust Enrichment and Constructive Trust

          298.    Plaintiffs incorporate all preceding paragraphs by reference.

          299.    Under Virginia law, there is “a three-part test to govern unjust enrichment claims:

   (1) the plaintiff conferred a benefit on the defendant; (2) the defendant knew of the benefit and

   should reasonably have expected to repay the plaintiff; and (3) the defendant accepted or retained

   the benefit without paying for its value.” James G. Davis Constr. Corp. v. FTJ, Inc., 841 S.E.2d

   642, 650 (Va. 2020).     The existence of a contract does not bar a claim for unjust enrichment

   “where the benefit received was outside the scope of the contract.” Id. at 648 (quotation marks

   omitted); see also, e.g., id. (the “existence of contract d[oes] not bar [a] claim for unjust enrichment

   based on allegation that fees charged were illegal”). A claim of unjust enrichment “is recognized

   as equitable,” and “a constructive trust . . . is a tool of equity to prevent unjust enrichment.” U.S.

   ex rel. Rahman v. Oncology Assocs., 198 F.3d 489, 497–98 (4th Cir. 1999) (quotation marks

   omitted); see also Cooper v. Cooper, 457 S.E.2d 88, 92 (Va. 1995) (“A constructive trust is

   appropriately imposed to avoid unjust enrichment of a party.”).



                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 84
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page89
                                                             90of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3695
                                                                             428




          300.    Plaintiffs conferred a benefit on the Count I Defendants by paying them millions of

   dollars in fees and costs on the nine lease transactions detailed herein. These benefits were

   undisclosed and outside of the scope of the contracts governing the lease transactions.

          301.    The Count I Defendants had actual knowledge of these benefits. Defendant

   Watson’s signature appears on each of the contracts that served as vehicles for the delivery of the

   benefits. See, e.g., Ex. 24. Defendant Watson and Northstar intentionally wired millions of dollars

   of these benefits to Defendant Villanova Trust, Ex. 11, who on information and belief subsequently

   disbursed some or all of these benefits to Christian Kirschner, Casey Kirschner, and Carleton

   Nelson. Further, Amazon uncovered multiple files in the recycle bin of Casey Kirschner’s

   Amazon-issued computer establishing his and his co-conspirators’ knowledge of the benefits

   conferred, including a spreadsheet documenting certain Amazon real estate development fees that

   were expressly designated for prohibited payments to the Count I Defendants as a result of the

   Leased Transaction Enterprise. Ex. 10; Dkt. 57 ¶ 2; Dkt. 44 ¶ 15–16. The Count I Defendants

   should have expected to repay Plaintiffs for these benefits because they had actual knowledge that

   Plaintiffs did not intend for them to receive the benefits and because they intentionally obtained—

   and intentionally concealed—the benefits through their knowingly illegal and fraudulent Leased

   Transaction Enterprise.

          302.    The Count I Defendants both accepted and retained these benefits without paying

   for their value. To date, the Count I Defendants have refused to return a penny of the benefits

   Plaintiffs conferred on them.

          303.    Plaintiffs also conferred a benefit on the Count II Defendants by paying to White

   Peaks Capital and NOVA PWC a figure approximately $17,730,000 in excess of the fair market

   value of the real property in Loudoun County, Virginia, subject to the Direct Purchase Enterprise—




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 85
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page90
                                                             91of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3696
                                                                             429




   $5,000,000 of which Watson and WDC Holdings subsequently obtained from the White Peaks

   Capital and NOVA WPC operators in an undisclosed October 2019 settlement. Lorman Decl. ¶

   13.

          304.    The Count II Defendants had actual knowledge of these benefits Plaintiffs

   conferred on them.      White Peaks Capital and NOVA PWC had actual knowledge of the

   $17,730,000 benefit because they were parties to the original transaction with 41992 John Mosby

   Highway LLC, Ex. 47 (stating a $98,670,000.00 Purchase Price) and the same-day, inflated

   transaction with Plaintiffs, Ex. 37 (stating a $116,389,000 Purchase Price). Watson and WDC

   Holdings had actual knowledge of this $17,730,000 benefit, Lorman Decl. ¶ 9, and also had actual

   knowledge of the $5,000,000 benefit because they knowingly obtained it after an undisclosed

   settlement with the White Peaks Capital and NOVA PWC operators, id. at ¶ 13. The Count II

   Defendants should have expected to repay the Plaintiffs for these benefits because they had actual

   knowledge that Plaintiffs did not intend for them to receive the benefits and because they

   intentionally obtained—and concealed—the benefits through their knowingly illegal and

   fraudulent Direct Purchase Enterprise.

          305.    The Count II Defendants both accepted and retained these benefits without paying

   for their value. To date, the Count II Defendants have not returned any of the benefits Plaintiffs

   conferred on them.

          306.    Plaintiffs request remedies, including, but not limited to, the imposition of a

   constructive trust over: the accounts and assets identified in the sworn affidavits and exhibits

   accompanying this complaint, see Exs. 14, 30, 40–42; MacDonald Decl. ¶¶ 18, 22, 38, 48–50;

   additional accounts and assets of the Defendants identified during discovery or the ongoing

   internal and parallel criminal investigations that contain a portion of the benefits; and other assets




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 86
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page91
                                                             92of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3697
                                                                             430




   identified during discovery or the ongoing investigations that Defendants’ obtained by using the

   benefits Amazon conferred on them. To the extent Defendants have intermingled these assets or

   otherwise made a trust impracticable, Plaintiffs are entitled to equitable liens on those assets or

   intermingled accounts. Plaintiffs also request disgorgement of any profits that Defendants have

   received through their use of funds in which the Plaintiffs hold an equitable interest.

                                            COUNT IX
                                 Conversion and Constructive Trust

          307.    Plaintiffs incorporate all preceding paragraphs by reference.

          308.    “Under Virginia law, conversion is any distinct act of dominion wrongfully exerted

   over the property of another, and in denial of his rights, or inconsistent therewith.” Fed. Ins. Co.

   v. Smith, 44 F. Supp. 2d 507, 517–18 (E.D. Va. 2001) (quotation marks and footnote omitted),

   aff’d, 63 Fed. App’x 630 (4th Cir. 2003). “It is well-settled that money . . . may be converted.”

   Id. at 518 n. 25; see also, e.g., PGI, Inc. v. Rathe Prods., Inc., 576 S.E.2d 438, 443 (Va. 2003).

   Further, “[a] conversion may be committed by intentionally . . . dispossessing another of a chattel,”

   Restatement (Second) of Torts § 223(a) (1965), which can occur by intentionally “obtaining

   possession of a chattel from another by fraud or duress,” id. § 221. See also id. § 221 cmt. b (“One

   who by fraudulent representations induces another to surrender the possession of a chattel to him

   has dispossessed the other of the chattel [and] taking possession of the chattel given under such

   circumstances is ineffectual to constitute a consent to the taking.”). In addition, “[o]ne receiving

   chattel from a third person with intent to acquire a proprietary interest in it is liable without a

   demand for its return by the person entitled to possession . . . . The mere receipt of the possession

   of the goods under such circumstances is conversion.” Smith, 144 F. Supp. 2d at 519 n.27

   (quotation marks omitted).




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 87
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page92
                                                             93of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3698
                                                                             431




          309.    The Count I Defendants wrongfully exercised authority over millions of dollars

   Plaintiffs had and have a right to immediate possession of by inducing Plaintiffs to pay them and/or

   their affiliates these monies in the form of undisclosed costs and fees on the nine lease transactions

   detailed herein that they procured by reason of their fraudulent Leased Transaction Enterprise.

          310.    The Count II Defendants wrongfully exercised authority over millions of dollars

   Plaintiffs had and have a right to immediate possession of. White Peaks Capital and NOVA WPC

   induced Plaintiffs to purchase the Virginia property site subject to the Direct Purchase Enterprise

   at a price fraudulently inflated by $17,730,000. From that corpus, Count II Defendants Watson

   and WDC Holdings converted $5,000,000 by executing with the White Peaks Capital and NOVA

   WPC operators the undisclosed October 2019 settlement.

          311.    Plaintiffs request remedies, including, but not limited to, the imposition of a

   constructive trust over: the accounts and assets identified in the affidavits and exhibits

   accompanying this complaint, see Exs. 14, 30, 40–42; MacDonald Decl. ¶¶ 18, 22, 38, 48–50;

   additional accounts and assets of the Defendants identified during discovery or the ongoing

   internal and parallel criminal investigations that contain a portion of the converted property; and

   other assets identified during discovery or the investigations that Defendants’ obtained by using

   the converted property. To the extent Defendants have intermingled these assets or otherwise

   made a trust impracticable, Plaintiffs are entitled to equitable liens on those assets or intermingled

   accounts. Plaintiffs also request disgorgement of any profits that Defendants have received

   through their use of funds in which the Plaintiffs hold an equitable interest.

                                              COUNT X
                                 Alter Ego/Piercing the Corporate Veil

          312.    Plaintiffs incorporate all preceding paragraphs by reference.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 88
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page93
                                                             94of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3699
                                                                             432




          313.    In Virginia, a court may pierce the corporate veil upon a showing that “(1) the

   corporation was the alter ego, alias, stooge, or dummy of the other entity; and (2) the corporation

   was a device or sham used to disguise wrongs, obscure fraud or conceal crime.” William v. AES

   Corp., 28 F. Supp. 3d 553, 562 (E.D. Va. 2014) (quotation marks omitted).

          314.    With respect to the White Peaks Purchase, NOVA WPC LLC and White Peaks

   Capital LLC were alter egos of former Northstar personnel and Doe Defendants in executing the

   Direct Purchase Enterprise. White Peaks Capital LLC was registered to the same address as a

   former Northstar employee’s personal home address, and that former employee was and is the

   “Managing Director” of White Peaks Capital LLC. Another former Northstar employee signed

   the purchase agreement between White Peaks Capital LLC and the seller of the White Peaks site

   (41992 John Mosby Highway LLC), and likewise signed the purchase agreement between NOVA

   WPC, LLC and Plaintiffs’ affiliate.

          315.    White Peaks Capital LLC and NOVA WPC LLC were devices or sham entities

   used to disguise wrongs, obscure fraud, and/or conceal other unlawful activities in connection with

   the Count II Defendants’ sale of the White Peaks site to Plaintiffs for at least a $17 million premium

   that the Count II Defendants procured based on false premises.

          316.    With respect to the Lease Transaction Enterprise, Defendant Northstar and its

   affiliates (including the “Sterling” entities 100% owned and controlled by defendant Brian Watson)

   served as Watson’s alter ego, as evidenced by Watson’s signatory authority over Northstar and

   Sterling entity assets, his commingling of personal funds with Northstar and Sterling funds, and

   his creation, use and control of Northstar and Sterling entities to further the Lease Transaction

   Enterprise.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 89
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page94
                                                             95of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3700
                                                                             433




                                              COUNT XI
                                       Agency/Respondeat Superior

          317.    Plaintiffs incorporate all preceding paragraphs by reference.

          318.    All Defendants were engaged in commerce through their business dealings.

          319.    Defendants committed civil RICO violations, fraud, tortious interference, civil

   conspiracy, breach of contract, reformation, unjust enrichment, and conversion, when, in the

   course of commerce, Defendants paid, received, or accepted money as part of the kickback scheme

   and/or other unlawful activities.

          320.    Under the doctrine of respondeat superior, an employer is liable for the actions of

   its employee if the tortious action committed by the employee was done while the employee “was

   performing the employer’s business and acting within the scope of the employment.” Giant of

   Md., Inc. v. Enger, 515 S.E.2d 111, 112 (Va. 1999) (citing Plummer v. Ctr. Psychiatrists, Ltd., 476

   S.E.2d 172, 173 (1996)).

          321.    In determining whether the employee’s act was within the scope of the employment,

   “the test of the liability of the master for the tortious act of the servant . . . is not whether the

   tortious act itself is a transaction within the ordinary course of the business of the master, or within

   the scope of the servant’s authority, but whether the service itself, in which the tortious act was

   done, was within the ordinary course of such business or within the scope of such authority.”

   Commercial Bus. Sys., Inc. v. Bellsouth Servs., Inc., 453 S.E.2d 261, 265 (Va. 1995) (quotation

   marks omitted; emphasis in original

          322.    A court “cannot conclude as a matter of law that an act is committed outside the

   scope of employment when an employee is making money for, and the employer is knowingly

   accepting, such funds.” Stith v. Thorne, 488 F. Supp. 2d 534, 552 (E.D. Va. 2007).




                                                      PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 90
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page95
                                                             96of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3701
                                                                             434




          323.    The Northstar Defendants are liable under the doctrine of respondeat superior for

   the acts of their employees, Kyle Ramstetter and Will Camenson in the Direct Purchase Enterprise.

          324.    Northstar employed Ramstetter and Camenson and the work they did was at

   Northstar’s direction.

          325.    During the relevant time period, Kyle Ramstetter was employed as an account

   manager at Northstar.

          326.    During the relevant time period, Will Camenson was also employed as an account

   manager at Northstar.

          327.    The Northstar and White Peak Defendants were engaged in commerce through their

   business dealings.

          328.    Brian Watson owns and controls Northstar and as chief executive of Northstar, was

   in a position of control and oversight over Ramstetter and Camenson.

          329.    In a recorded discussion between Brian Watson and the White Peaks Defendants,

   Watson repeatedly emphasized that both Ramstetter and Camenson were employees of Northstar

   during the Direct Purchase Enterprise, stating “[y]ou were working for Northstar as a full-time

   employee,” Ex. 9 at 6, “[y]ou are an employee of this company,” id. at 8, and “Will

   [Camenson]...who was under you, and you were overseeing him as his manager,” id.

          330.    Brian Watson also threatened to fire Ramstetter and Camenson if they did not “do

   the right thing and pay [Northstar the White Peaks sale proceeds] immediately.” Ex. 9 at 6, 10,

   23. In so doing, Watson threatened to terminate their employment if they did not perform an act

   within the scope thereof.




                                                  PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 91
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page96
                                                             97of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3702
                                                                             435




          331.    Indeed, Watson contrasted the positions Ramstetter and Camenson held at

   Northstar with the position that another individual (“Don”), who “is not an employee of this

   company [and] can do whatever he wants to do.” Id. at 11.

          332.    Ramstetter and Camenson were acting within the scope of their apparent authority

   as WDC/Northstar employees when they negotiated the White Peaks sale with Amazon. See id.

   at 6 (Watson: “You were brought in to the Amazon account to work specifically for Amazon on

   our behalf.”); 11 (“[I]f you’re an employee of this company, and you’re being paid for full-time

   work, and you’re doing deals that would be deals that Northstar is doing . . . .”).

          333.    Ramstetter and Camenson were aware that proceeds from Amazon’s purchase of

   the White Peaks sale were used to fund a payment to TM Defendant Casey Kirschner, and this

   knowledge was known or attributable to the Northstar Defendants at the time they demanded and

   received $5 million in proceeds from the White Peaks sale to Amazon.

          334.    The Watson Defendants thus knowingly or recklessly received benefits, including

   a $5 million payment in the fall of 2019, from the Direct Purchase Enterprise.

          335.    Watson and Northstar, under the doctrine of respondeat superior, are responsible

   for all damages that resulted from any wrongful acts committed by the White Peaks Defendants

   and/or their principals, former Northstar employees Ramstetter and Camenson, in both the Direct

   Purchase and Lease Transaction Enterprises at issue in this suit.

                                           COUNT XII
                                 Robinson-Patman Act – Antitrust Violation

          336.    Plaintiffs incorporate all preceding paragraphs by reference.

          337.    Federal law prohibits any person from “pay[ing] . . . receiv[ing] or accept[ing]

   anything of value as a commission, brokerage, or other compensation” to an agent of another party

   to the transaction. 15 U.S.C. § 13(c). This prohibition outlaws commercial bribery and kickbacks



                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 92
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page97
                                                             98of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3703
                                                                             436




   or other conduct that results in the “bribing of a seller’s broker by the buyer.” FTC v. Henry Broch

   & Co., 363 U.S. 166, 168-69 (1960) (quotation marks omitted); see also Stephen Jay Photography,

   Ltd. v. Olan Mills, Inc., 903 F.2d 988, 992 (4th Cir. 1990).

          338.    Federal law provides a private cause of action to “any person who shall be injured

   in his business or property by reason of anything forbidden in the antitrust laws.” 15 U.S.C. § 15(a).

   Antitrust plaintiffs are entitled to the “cost of suit, including a reasonable attorney’s fee” and to

   “threefold the damages,” including prejudgment interest, as the court finds appropriate. Id.

          339.    The Defendants acted in concert to extract payments and terms from Amazon that

   would not have been available to them absent the undisclosed and illegal conduct by the TM

   Defendants as agents of Amazon. Defendants conspired and agreed to provide the TM Defendants

   with payments and other personal benefits in exchange for the TM Defendants steering Amazon

   contracts and/or other valuable business opportunities and information to them. In so doing,

   Defendants paid, and the TM Defendants “receiv[ed] or accept[ed]” funds or other valuable

   consideration “as a commission, brokerage, or other compensation” in their capacity as agents for

   Amazon on the transactions for which the commissions or other consideration was paid. 15 U.S.C.

   § 13(c).

          340.    Defendants at no time disclosed to Amazon the payments or other benefits that

   Amazon’s counterparties on the company’s real estate transactions paid to the TM Defendants in

   their capacity as Amazon’s agents.

          341.    As a direct result of this unlawful and undisclosed conspiracy and collusion, the

   Defendants payment of prohibited benefits to the TM Defendants caused Amazon to suffer injury

   in its business or property in amounts to be determined at trial.




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 93
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page98
                                                             99of
                                                               of104
                                                                  105PageID#
                                                                     PageID#3704
                                                                             437




          342.    This harm to Amazon is of the type the antitrust laws are designed to prevent.

   Defendants’ unlawful and collusive conduct with Amazon’s agents (the TM Defendants) on the

   Amazon transactions in issue not only deprived Amazon of the faithful work and honest services

   of the TM Defendants, but also resulted in inflated or otherwise anti-competitive real estate sale

   and lease transactions that caused economic harm to Amazon both directly and through its

   distortion of the relevant market for commercial data center sites in Northern Virginia.

          343.    The Defendants engaged in this scheme with knowledge or reckless indifference

   that their collusive conduct would cause these injuries to Amazon and restrain competition in the

   relevant market through the payment of commissions or benefits in violation of 15 U.S.C. § 13(c).

          344.    Amazon is well positioned to enforce Section 15(c)’s prohibition on commercial

   bribery because, as the TM Defendants’ former employer and the victim of their conspiracy

   internally and with other Defendants in this action, Amazon is uniquely well-positioned to

   investigate the scope and impact of their unlawful acts on both Amazon’s own transactions and

   the relevant market.

          345.    As a result of Defendants’ violations, Amazon is entitled to remedies including but

   not limited to threefold damages, costs, attorney’s fees and other compensatory, injunctive, and

   punitive relief as the Court finds appropriate.

                                          COUNT XIII
               Preliminary Injunction – Fed. R. Civ. P. 64, 65 & Va. Code § 8.01-622

          346.    Plaintiffs incorporate all preceding paragraphs by reference.

          347.    All Defendants were engaged in commerce through their business dealings.

          348.    Defendants committed civil RICO violations, violations of the Robinson-Patman

   Act, fraud, tortious interference, civil conspiracy, breach of contract, reformation, unjust

   enrichment, and conversion, when, in the course of commerce, Defendants paid, received, or



                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 94
Case 1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDD Document
                            Document113-1
                                     28-3 Filed 02/17/21
                                                08/04/20 Page 100
                                                              99 ofof104
                                                                      105PageID#
                                                                          PageID#3705
                                                                                  438




   accepted money as part of the kickback scheme and/or other unlawful activities committed by or

   through the Defendants, including as part of the Lease Transaction Enterprise, and/or the Direct

   Purchase Enterprise, and/or the TM Defendants’ pay-to-play scheme for Amazon real estate

   business and related opportunities.

          349.    Plaintiffs were not aware of Defendants’ unlawful activities including the Lease

   Transaction Enterprise or Direct Purchase Enterprise.

          350.    Federal Rule of Civil Procedure 65 addresses the authority of a district court to

   issue “injunctions and restraining orders,” and Rule 65(b) states that a district court “may issue a

   temporary restraining order without written or oral notice to the adverse party or its attorney”

   where: “(A) specific facts in an affidavit or a verified complaint clearly show that immediate and

   irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

   in opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice

   and the reasons why it should not be required.” Fed. R. Civ. P. 65(b).

          351.    Federal Rule of Civil Procedure 64 complements Rule 65 in stating that, at “the

   commencement of and throughout an action, every remedy is available that, under the law of the

   state where the court is located, provides for seizing a person or property to secure satisfaction of

   the potential judgment.” Fed. R. Civ. P. 64. The rule goes on to state that the “remedies available

   under this rule include,” among other things, “attachment, garnishment, replevin, sequestration

   and other corresponding or equivalent remedies,” and that such remedies are available “however

   designated and regardless of whether state procedure requires an independent action.” Id.

          352.    Virginia law permits a court to award an injunction “whether the party against

   whose proceedings the injunction be asked resides in or out of” the jurisdiction where the

   injunction is sought, Va. Code § 8.01-620, and also “to protect any plaintiff in a suit for specific




                                                    PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 95
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page100
                                                             101of
                                                                of104
                                                                   105PageID#
                                                                      PageID#3706
                                                                              439




   property, pending either at law or in equity, against injury from the sale, removal, or concealment

   of such property.” Va. Code § 8.01-622.

          353.    Virginia law further and expressly permits pretrial attachment if the plaintiff

   sufficiently shows that the defendant “[i]s converting, is about to convert or has converted his

   property of whatever kind, or some part thereof, into money, securities or evidences of debt with

   intent to hinder, delay, or defraud his creditors.” Va. Code § 8.01-534(A)(4).

          354.    Virginia law also states that “[i]t shall be sufficient ground for an action for pretrial

   levy or seizure or an attachment if the specific personal property sought to be levied or seized”

   “[w]ill be sold, removed, secreted or otherwise disposed of by the defendant, in violation of an

   obligation to the plaintiff, so as not to be forthcoming to answer the final judgment of the court

   respecting the same.” Va. Code § 8.01-534(B)(1).

          355.    Plaintiffs are entitled to temporary, preliminary, and permanent injunctive relief

   enjoining Defendants and their affiliates, agents, and assigns from: (1) disrupting any direct or

   indirect business or other relationships or vendor performance at or associated with Plaintiffs’

   Lease Transaction or other properties in this District; (2) spoliating, dissipating, converting,

   misappropriating or depleting any evidence or assets related to the conduct at issue in this suit; or

   (3) using Amazon confidential information, business opportunities, contracts, funds or other assets

   in violation of Amazon contracts or company policies.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs respectfully request that this Court:

          356.    Enter preliminary and permanent injunctive relief against Defendants and their

   officers, directors, principals, agents, servants, employees, successors, and assigns, and as well as

   all persons and entities in active concert or participation with them:




                                                     PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 96
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page101
                                                             102of
                                                                of104
                                                                   105PageID#
                                                                      PageID#3707
                                                                              440




             i.   enjoining any interference with Plaintiffs’ ongoing transactions or relationships at
                  the Lease Transaction or White Peaks sites or other sites in this District or
                  elsewhere;

            ii.   enjoining the unauthorized use or retention of confidential information, including
                  means proprietary or confidential information of Amazon in whatever form,
                  tangible or intangible, whether or not marked or otherwise designated as
                  confidential, that is not otherwise generally known to the public, relating or
                  pertaining to Amazon’s business, projects, products, customers, suppliers,
                  inventions, or trade secrets, including but not limited to: business and financial
                  information; Amazon techniques, technology, practices, operations, and methods
                  of conducting business; information technology systems and operations; algorithms,
                  software, and other computer code; published and unpublished know-how, whether
                  patented or unpatented; information concerning the identities of Amazon’s business
                  partners and clients or potential business partners and clients, including names,
                  addresses, and contact information; customer information, including prices paid,
                  buying history and habits, needs, and the methods of fulfilling those needs; supplier
                  names, addresses, and pricing; and Amazon pricing policies, marketing strategies,
                  research projects or developments, products, legal affairs, and future plans relating
                  to any aspect of Amazon’s present or anticipated businesses;

           iii.   enjoining any and all of the activity alleged herein, any acts causing any of the
                  injury complained of, and any acts assisting, aiding or abetting any other person or
                  business entity in engaging in or performing any of the activity complained of
                  herein or from causing any of the injury complained of herein; and

           iv.    enjoining Defendants from using or controlling or in any way disposing,
                  transferring, concealing, wasting or spoliating any evidence, assets, or
                  instrumentalities of the Lease Transaction and Direct Purchase Enterprises as well
                  as any other unlawful activity alleged or addressed herein, including the specific
                  assets listed in the Declaration and Exhibits accompanying this complaint. See Exs.
                  14, 30 40–42; MacDonald Decl. ¶¶ 18, 22, 38, 48–50.

          357.    Impose a constructive trust on the assets and instrumentalities of the unlawful

   enterprise and other misconduct alleged or asserted herein.

          358.    Impose an equitable lien on the assets and instrumentalities of the unlawful

   enterprise and other misconduct alleged or asserted herein.

          359.    Enter judgment on all counts herein in favor of Amazon and against the Defendants.

          360.    Declare that Defendants’ conduct has been willful and that Defendants have acted

   with fraud, malice and oppression.



                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 97
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page102
                                                             103of
                                                                of104
                                                                   105PageID#
                                                                      PageID#3708
                                                                              441




          361.    Enter judgment awarding Amazon actual damages from Defendants of at least the

   amounts identified in the Preliminary Injunction entered by this Court on June 5, 2020 (Dkt. 57)

   and further damages adequate to compensate Amazon for injuries sustained as a cause of

   Defendants’ unlawful activities as alleged herein, including but not limited to interest and costs,

   in an amount to be proven at trial.

          362.    Enter judgment disgorging Defendants’ profits and other ill-gotten gains.

          363.    Enter judgment awarding statutory treble damages as well as other enhanced,

   exemplary, and/or special damages, in amounts to be proven at trial.

          364.    Enter judgment awarding all reasonable attorneys’ fees and costs.

          365.    Grant Amazon any and all other relief that the Court deems just and proper.



   Dated: August 4, 2020                 Respectfully submitted,

                                         s/ Travis S. Andrews                  .
                                         Elizabeth P. Papez (pro hac vice)
                                         Patrick F. Stokes (pro hac vice)
                                         Claudia M. Barrett (pro hac vice)
                                         Travis S. Andrews (Va. State Bar No. 90520)
                                         Luke Sullivan (Va. State Bar No. 92553)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, D.C. 20036-5306
                                         Telephone: (202) 955-8500
                                         Facsimile: (202) 467-0539
                                         epapez@gibsondunn.com
                                         pstokes@gibsondunn.com
                                         cbarrett@gibsondunn.com
                                         tandrews@gibsondunn.com
                                         lsullivan@gibsondunn.com

                                         Counsel for Plaintiffs Amazon.com, Inc. and Amazon Data
                                         Services, Inc.




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 98
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page103
                                                             104of
                                                                of104
                                                                   105PageID#
                                                                      PageID#3709
                                                                              442




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 4, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system. I will send then send the document and a notification

   of such filing (NEF) to the following parties via U.S. mail to their last-known address:



   Jamie Hubbard                              NSIPI Administrative Manager
   Stimson Stancil LaBranche Hubbard          1999 Broadway, Suite 3500
   1652 Downing Street                        Denver, CO 80202
   Denver, CO 80218
   Counsel for Defendants White Peaks Capital
   LLC and NOVA WPC LLC                       Sterling NCP FF, LLC
                                              1999 Broadway, Suite 3500
                                              Denver, CO 80202
   Villanova Trust
   c/o Christian Kirschner, Trustee
   3924 Wallace Lane                          Manassas NCP FF, LLC
   Nashville, TN 37215                        1999 Broadway, Suite 3500
                                              Denver, CO 80202




                                                 s/Travis S. Andrews                        .
                                                Travis S. Andrews (Va. State Bar No. 90520)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036-5306
                                                Telephone: (202) 955-8500
                                                Facsimile: (202) 467-0539
                                                tandrews@gibsondunn.com

                                                Counsel for Plaintiffs Amazon.com, Inc. and Amazon
                                                Data Services, Inc.




                                                   PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 99
Case
Case1:20-cv-00484-LO-TCB
     1:20-cv-01343-RDA-IDDDocument
                           Document113-1
                                    28-3 Filed
                                         Filed08/04/20
                                               02/17/21 Page
                                                        Page104
                                                             105of
                                                                of104
                                                                   105PageID#
                                                                      PageID#3710
                                                                              443




                    VERIFICATION OF FIRST AMENDED COMPLAINT

         I, Travis S. Andrews, hereby verify, under penalty of perjury, as follows:

         1. I am over the age of 18 years. I am an attorney licensed to practice law in the

             Commonwealth of Virginia and in the District of Columbia. I am an attorney at the

             law firm of Gibson, Dunn & Crutcher, LLP, and counsel of record for Amazon.

         2. I have personal knowledge of the facts set forth in this Verified First Amended

             Complaint, and if called upon to do so, I could and would competently testify thereto.

         3. I verify under penalty of perjury that the foregoing is true and correct to the best of my

             knowledge, information, and belief.




   Dated: August 4, 2020

                                               s/ Travis S. Andrews
                                               Travis S. Andrews




                                                 PLAINTIFFS’ CORRECTED VERIFIED FIRST AMENDED COMPLAINT 100
